Opinión concurrente y disidente del
Juez Asociado Señor Negrón García.
La calidad de vida se relaciona en gran medida con la existencia y preservación de un medio ambiente apropiado; pero la vida humana misma, depende del agua, (1)
Con todo respeto, si se nos permite la analogía, la orden de paralización parcial mayoritaria del Superacueducto de la Costa Norte (en adelante el Superacueducto), equivale a una operación quirúrgica del sistema cardiovascular humano. El cirujano atiende y reconstruye las arterias ne-cesarias (tubería), pero en su intervención —sin adoptar las medidas cautelares— olvida algunos de sus elementos res-tantes: lo deja sin sangre (agua y laguna de retención), de-tiene su corazón (estación de bombeo) e interrumpe sus ri-ñones (planta de filtración). Como resultado, pone al paciente (Autoridad de Acueductos y Alcantarillados) y a sus familiares (ciudadanía) ante el riesgo inminente de muerte, o de padecer traumas dolorosos e innecesarios que atrasan su pronta recuperación y aumentan sustancial-mente sus gastos.
*711J — H
De entrada pongamos en perspectiva la opinión mayon-taria y su remedio. Esta expone y reitera los principios pertinentes en materia de derecho administrativo y revi-sión judicial. En síntesis, reconoce la sabiduría de las nor-mas de deferencia judicial hacia las decisiones administra-tivas, la presunción de corrección que les cobija y, más aún, el principio de especialidad de sus determinaciones (justi-ficado por el alto nivel de destreza y conocimiento que les caracteriza). Fundamentan el remedio de paralización par-cial, esencialmente en la conclusión de que: (1) a la Auto-ridad de Acueductos y Alcantarillados (en adelante la Au-toridad) le faltan unos permisos, unos estudios y unas evaluaciones (Opinión del Tribunal, pág. 685-686), sin es-pecificar cuáles; (2) en la preocupación respecto a la finali-dad de las determinaciones administrativas, y (3) en la poca importancia y atención que la Junta de Planificación y la Autoridad parecen haberle prestado a la revisión judicial (Opinión del Tribunal, págs. 686-687). Aún cuando es un “hecho” que Misión Industrial de Puerto Rico, Inc. et al. (en adelante Misión Industrial) no han podido demostrar la existencia de un daño ambiental y ecológico inminente de gran envergadura (Opinión del Tribunal, pág. 687), carac-terizan la paralización parcial, como alternativa y posición “pragmática”, supuestamente aceptable a la Junta de Pla-nificación y a la Autoridad (Opinión del Tribunal, pág. 688).
Como veremos, se trata de una solución salomónica.(2) Paradójicamente se relegan a un plano secundario los prin-cipios invocados de derecho administrativo y la abundante prueba en autos; sobre todo, se ignora la integridad del proyecto según lo define la consulta de ubicación *712impugnada. Su infraestructura se compone de siete (7) ele-mentos que no deben ni pueden ser fraccionados por este Tribunal. La posición, durante la vista oral, de la Junta de Planificación y de la Autoridad, en cuanto a este extremo, no avala ese curso decisorio. Dichas agencias sólo aceptan la posibilidad de detener la colocación de la tubería en los lechos de los ríos y las quebradas; no la suspensión de la obra sobre los otros seis (6) elementos; a saber: la laguna de retención; su estación de bombeo; la tubería de conduc-ción de aguas crudas hacia la planta de filtración; la planta de filtración; los dos (2) tanques de almacenaje en Baya-món, y las dos (2) líneas de transmisión eléctrica.
Aunque esta decisión mayoritaria trata de balancear los intereses de las partes, expongamos las razones jurídicas por la cual es contraria a derecho.
Durante 1994 y 1995 experimentamos una dramática escasez del agua apta para el consumo humano, doméstico e industrial en todo el país. La ciudadanía, en general, pudo constatar los devastadores efectos de la escasez de-bido a una prolongada sequía y a las limitaciones de alma-cenamiento en los embalses de Carraízo, La Plata y Cidra, cuyas capacidades naturales se redujeron significativa-mente por la acumulación de residuos y sedimentos du-rante décadas de desatención. La ciudadanía clamó por una acción gubernamental. Como respuesta, ésta revivió la idea del Superacueducto.
Es una realidad innegable que el desarrollo industrial, la actividad económica y el desmedido consumismo de la humanidad en épocas pasadas causaron graves daños eco-lógicos a la naturaleza inmediata, así como al planeta en general. Recientemente, la humanidad ha comenzado a to-mar conciencia de la magnitud de estos daños y se ha pro-puesto adoptar medidas efectivas que, aunque no reparen los daños causados, cuando menos, éstos no continúen o eviten exponernos a riesgos mayores.
En diferentes países, grupos cívicos, sociales o políticos de vanguardia —preocupados por el desarrollo desorde-nado de la humanidad— dieron la voz de alerta sobre los *713futuros efectos nocivos en el ambiente y, en particular, en la calidad de vida, si no adoptábamos oportunamente me-didas preventivas y correctivas.
En esa cruzada ambientalista mundial, afortunada-mente Puerto Rico no ha sido la excepción. Cada vez con más frecuencia, grupos cívicos o comunitarios promueven la defensa del ambiente como reflejo de esa conciencia ecológica. Ello contribuye significativamente a la discusión pública de aquellas propuestas de obras públicas y priva-das que, de una forma u otra, impactan la naturaleza. En este contexto, los intereses de Misión Industrial son legíti-mos y están predicados en una respetable visión protectora de la naturaleza que nos rodea, ante posibles actuaciones estatales que puedan tener un impacto perjudicial sobre sus componentes.
En una sociedad pluralista, proyectos de la envergadura del Superacueducto inevitablemente generan posiciones le-gítimas, en favor y en contra. Distintos sectores de nuestra ciudadanía, políticos, ambientalistas y otros, debatieron (y continúan cuestionando) su costo, funcionalidad, efectos positivos y negativos, alternativas y, a la luz de aquellos valores o intereses que estiman que deben proteger y ade-lantar, tienen sus propias ideas y soluciones. Se trata de un asunto sobre el cual —al igual que en muchas áreas del quehacer público— personas razonables pueden razonable-mente discrepar.
Aún así, existe consenso en la! necesidad de la presente y las futuras generaciones de asegurar, aprovechar y usar al máximo el abasto de agua y su prelación para el consumo humano y doméstico, con el menor impacto ambiental.
En lo que concierne a los tribunales, no nos corresponde pasar juicio sobre la sabiduría de construir el Superacue-ducto; si su costo original presupuestado, o el final, es ex-cesivo o una mala inversión de fondos públicos. Tampoco es una asignatura judicial la revisión de si éste suplirá deter-minada cantidad estimada de millones (100, 80 o menos) de galones diarios del preciado líquido, o si —efectivamen-te— solucionará o aliviará su escasez en épocas normales o *714de sequía a las demandas de una población en continuo crecimiento en toda el área norte. El enjuiciamiento final de estos y otros factores pertenece al pueblo: verdadero juez supremo de las decisiones y los actos —correctos o equivocados— de los Poderes Ejecutivo, Legislativo y Administrativo.
No contamos con la experiencia, el conocimiento espe-cializado y los recursos técnicos para dilucidar juiciosa-mente, y en todas sus dimensiones y extensión, un asunto tan complejo de la cosa pública, el cual compete a las ra-mas políticas y administrativas y que, más bien, dispone sobre el adecuado uso de los recursos naturales y el abasto doméstico e industrial de agua potable.
Si nos apropiamos de esa prerrogativa y nos involucrá-ramos en la intríngulis decisoria con respecto a las diver-sas opciones para suplir la deficiencia de abasto de agua, y escogemos una solución, este Tribunal tendría también que aceptar la delicada y seria responsabilidad de proveer, de alguna forma alterna, una seguridad y garantía al Go-bierno y ala ciudadanía de que su juicio y solución son los correctos; papel para el cual no se diseñó el esquema de revisión judicial.
Como único poder constitucional llamado a enjuiciar la legalidad de las decisiones y los actos del Gobierno, el ám-bito de nuestra función judicial revisora se circunscribe al examen jurídico de los planteamientos de Misión Industrial, en abono de su tesis central de que la Junta de Pla-nificación no observó ciertas disposiciones legales y regla-mentarias al aprobarlo y la Autoridad no ha obtenido unos permisos ni ha realizado ciertos estudios.
Con deferencia a distintos criterios, en recta juridici-dad, estamos convencidos que la decisión mayoritaria del reputado Tribunal de Circuito de Apelaciones (Hons. Jue-ces Liana Fiol Matta, Dolores Rodríguez de Oronoz y Gilberto Gierbolini; éste último disidente) es errónea y no pro-cedía la paralización de la obra de construcción.
En su sustrato, la causa judicial que evaluamos, a la luz *715de los argumentos esgrimidos por Misión Industrial, parte de la premisa de que la Junta de Planificación y la Autori-dad incumplieron varias leyes y reglamentos por haber ru-bricado los métodos de diseño y construcción (fasttrack)(3) y proactivo,(4) dirigidos a acelerar los trámites de obtención de permisos. Al respecto tenemos la impresión de que la razón de decidir (ratio decidendi) mayoritaria del reputado Tribunal de Circuito de Apelaciones al decidir la paraliza-ción estuvo fundamentada en esa mera sospecha, apunta-lada en que carecía de todos los elementos de juicio para concluir que no se había incurrido en esas violaciones.
No podemos presumir que las ramas hermanas de go-bierno, corporaciones y agencias públicas concernidas, en la ejecución de la cosa pública, insisten en violentar la ley; los métodos de diseño y construcción (fast-track) y proactivo no pueden presumirse como ilegales.(5)
*716h-4 I — I
El 21 de junio de 1995 la Autoridad presentó ante la Junta de Planificación, una solicitud de Consulta de Ubi-cación del proyecto conocido como Superacueducto.(6) Su propósito es resolver el problema de los abastos de agua de quince (15) municipios de la costa norte, incluyendo el Area Metropolitana de San Juan.
El proyecto está compuesto de siete elementos principales.
*717Su primer componente es una laguna de retención de aguas crudas (sin tratar) cerca de la confluencia del Río Grande de Arecibo y del Río Tanamá. El segundo componente es una esta-ción de bombeo de aguas crudas hacia la planta al este sureste de la mencionada laguna. El tercer elemento es la tubería de conducción de aguas crudas que va desde la estación de bombeo hasta la planta de filtración propuesta. El cuarto elemento es la planta de filtración en el Barrio Miraflores de Arecibo con una capacidad de producción inicial de 100 millones de galones de agua diarios (MGD). Como quinto elemento está la tubería de agua potable desde Arecibo hasta la zona este de Bayamón con un total de quince (15) puntos de conexión de servicio para los municipios a servirse ya mencionados. El lugar seleccionado para la planta es un punto alto que permite llevar las aguas por gravedad, sin bombeo, desde Arecibo hasta Bayamón. El sexto componente serán dos tanques de almacenaje de 10 MGD cada •uno y serán instalados al oeste de la ciudad de Bayamón. Dos líneas de transmisión eléctricas serán el último componente del sistema. Una de las líneas va a suplir la estación de bombas cerca del Río Grande de Arecibo y la otra la Planta de Trata-miento a ubicarse en el Barrio Miraflores. (Enfasis suplido.) Oposición a que se expida auto de revisión, pág. 6.
La solicitud de ubicación generó numerosos estudios, consultas, instancias procesales(7) y la celebración de vistas públicas. Con ese insumo, aproximadamente un (1) año después, la Junta de Planificación aprobó la Consulta el 18 de julio de 1996. Misión Industrial y los demás intervento-res en ese procedimiento pidieron sin éxito reconsidera-ción.
Oportunamente, el 27 de septiembre, Misión Industrial presentó una solicitud de revisión al Tribunal de Circuito de Apelaciones en la que suplicó la revocación de la Con-*718sulta de Ubicación. La Junta de Planificación y la Autori-dad se opusieron. Subsiguientemente, Misión Industrial, previa vista, logró que dicho foro (Hons. Jueces Fiol Matta, Rodríguez de Oronoz y Gierbolini) expidiera el auto, y que por votación mayoritaria (Juez Gierbolini disintió), en auxilio de jurisdicción, se paralizara la continuación de las obras. En esencia, la mayoría concluyó que el uso por la Autoridad del concepto “eficiencia”, conocido como método de diseño-construcción (fast-track) y el método proactivo —dirigidos a acelerar los trámites en la obtención de per-misos— tuvieron el efecto de que la Consulta de Ubicación aprobada se entendiera suficiente'para comenzar la cons-trucción, antes de que el Departamento de Recursos Natu-rales tuviera la oportunidad de expresarse en cuanto la viabilidad de la extracción de agua propuesta. La mayoría del reputado tribunal entendió que esta visión fragmen-tada del proceso de autorización gubernamental eximió a la Autoridad de obtener la aprobación de planos de cons-trucción, las adquisiciones de terrenos y los permisos de remoción y la extracción de corteza terrestre. Estimó que esa metodología provocó que se iniciara la construcción del Superacueducto sin haberse aprobado su totalidad y sin que el Departamento de Recursos Naturales hubiese conce-dido la franquicia de agua necesaria para operarlo o, ante la posibilidad de que limitase la cantidad de extracción de agua, derrotando de esta forma la viabilidad del proyecto. Por último, dicho foro reconoció que no poseía la informa-ción precisa necesaria para hacer una determinación razo-nable sobre los costos de cancelación del proyecto. Sin embargo, después de analizar de forma comparativa los costos de la paralización temporera, ciento diez mil dólares ($110,000) diarios, con la pérdida que incurriría el erario de permitirse su continuación —y luego pararlo— entendió que era menos costoso detenerlo en esa etapa. Además, ra-zonó que existía la posibilidad de que su continuación con-virtiese en académico el recurso y el ejercicio de su juris-dicción apelativa. Ordenó a la Junta de Planificación *719elevar el expediente administrativo y que se transcribieran las vistas públicas.(8)
Inconformes, acudieron ante nos la Junta de Planifica-ción y la Autoridad, mediante recursos de certiorari separados. Ambos presentaron mociones en auxilio de jurisdicción. Cuestionan la expedición del recurso de revi-sión por el Tribunal de Circuito de Apelaciones y, en la alternativa, solicitan que autoricemos la continuación de la construcción mientras dicho foro resuelve sus méritos. El 10 de marzo consolidamos y concedimos a las partes términos simultáneos para orientarnos sobre varios extremos. Cele-bramos una vista oral el viernes 14 de marzo.
I — I HH
Respecto al primer señalamiento, a saber, que no debió el Tribunal de Circuito de Apelaciones expedir el recurso, se imponen unas observaciones.
Por interacción de la See. 4.2 de la Ley de Procedimien-tos Administrativos Uniforme del Estado Libre Asociado de Puerto Rico (en adelante L.P.A.U.), 3 L.P.R.A. see. 2172, y el Art. 4.002(g) de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. sec. 22k(g), se reco-noce el derecho a revisión judicial contra una orden o reso-lución final, dentro de treinta (30) días a partir del archivo en autos de copia de la notificación de dicha orden o reso-lución, ante el Tribunal de Circuito de Apelaciones.
El recurso de revisión no es una apelación, sino de natu-raleza discrecional. La Regla 61(B)(1) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, establece que su sola presentación no paraliza la resolu-ción de la agencia. Ahora bien, como regla general, su ex-*720pedición automáticamente paraliza ésta, salvo orden con-traria de dicho tribunal en casos apropiados.
Dentro del actual diseño estatutario definitorio de nues-tra competencia apelativa, la expedición del auto de revi-sión por el Tribunal de Circuito —distinto a cuando lo de-niega— no constituye una resolución final que podamos examinar vía certiorari. Sin embargo, una resolución del Tribunal de Circuito de Apelaciones que se niegue a para-lizar, en la medida en que resuelve y adjudica con carácter final ese importante extremo, constituye un dictamen susceptible de ser revisable discrecionalmente por este foro a través del certiorari.
De primera impresión, esa es la situación en estos re-cursos ante nos. Significaría que en esta etapa no corres-ponde pasar juicio sobre el primer señalamiento de error y resolver en sus méritos la revisión expedida y pendiente en el Tribunal de Circuito de Apelaciones. Sin embargo, más que un refinamiento conceptual, debido a la peculiar diná-mica y postura de las partes ante el Tribunal de Circuito de Apelaciones, es innegable que adjudicar el segundo señala-miento de error —improcedencia de la paralización— con-lleva inexorablemente examinar los distintos planteamien-tos de éstas en abono de sus respectivas posiciones en dicho foro. Nos explicamos.
La Moción Urgente en Auxilio de Jurisdicción presen-tada por Misión Industrial en el Tribunal de Circuito de Apelaciones estuvo fundamentada en que la Autoridad, aun conociendo que estaba pendiente la solicitud de revi-sión, inició e intensificó la construcción del Superacueducto instalando tuberías y la construcción en Arecibo de la la-guna de retención, cuya construcción alegadamente estaba causando serias consecuencias al medio ambiente por el dragado y extracción de miles de metros cúbicos de terre-nos en áreas inundables y de gran valor agrícola, que es el “objeto de la solicitud de revisión”. En ese escrito, Misión Industrial expuso que esa instalación era construida sin la autorización legal del Departamento de Recursos Natura-les, en violación de la Ley y el Reglamento de Aguas. Fun-*721daron su contención en una interpretación de unas dispo-siciones del Reglamento del referido Departamento de Recursos Naturales. Además, señalaron que la gran inver-sión de fondos públicos, estando pendiente de trámite su solicitud de revisión, podría tornarlo académico; final-mente, reiteraron la ilegalidad de la decisión de la Junta de Planificación.
El Tribunal de Circuito de Apelaciones fijó una vista para discutir no sólo el auxilio de jurisdicción, sino “los méritos del recurso presentado”. Como parte de ese trá-mite combinado, Misión Industrial presentó un extenso Escrito en Oposición “en apoyo de sus contenciones en este caso, tanto en términos de los méritos de la Petición [de Paralización] como de su Solicitud”. (Énfasis en el original.) Un análisis acucioso de ese escrito revela que discutieron detalladamente sus argumentos contra la Junta de Planificación y la Autoridad y reprodujeron la tesis de que de facto la resolución de la Junta de Planifica-ción se convirtió en un permiso de construcción. Además, no existía una franquicia concedida por el Departamento de Recursos Naturales y tenían allí pendiente una reconsi-deración en tomo a la autorización de construcción de la toma en la laguna de retención en Arecibo. Reiteraron sus argumentos de que la tubería estaba siendo instalada ilegalmente. Además, se reafirmaron sobre la ausencia de otros trámites, reparos a la preparación de la Declaración de Impacto Ambiental y su insuficiencia en cuanto al im-pacto ambiental. Repitieron su contención de que las obras autorizadas contravenían el Reglamento de Zonas Inunda-bles y la política pública de protección de zonas agrícolas. Oportunamente la Junta de Planificación replicó y expuso sus argumentos en contra del recurso de revisión y la paralización.
Esa dinámica procesal dual expositiva, que entremezcló los argumentos en abono de los señalamientos de error del recurso de revisión con el auxilio de jurisdicción, nos impo-sibilita, en esta etapa, deslindarlos con la nitidez deseada. Como están inextricablemente unidos, es un imperativo de-*722cisorio penetrar y analizar los señalamientos de error for-mulados por Misión Industrial en su recurso de revisión; de lo contrario, con toda honestidad intelectual, no podría-mos resolver jurídicamente si procedía paralizar. Incluso, la mayoría, al usar la normativa que regula la expedición del injunction preliminar para evaluar la paralización, aplica el criterio de probabilidades de que la parte promo-vente prevalezca eventualmente. Opinión del Tribunal, pág. 685. En otras palabras, más allá de sutilezas legales, el proceso discursivo mayoritario también representa inde-fectiblemente un prejuzgamiento inicial de los extremos básicos en que se apuntalan los méritos de la revisión interpuesta. El carácter interlocutorio no desvirtúa esta realidad conocida en la intimidad por todo jurista y abo-gado familiarizado con la psicodinámica decisoria. En este sentido, los pronunciamientos y fundamentos aquí vertidos deben estimarse así condicionados; esto es, al decir mayo-ritario, en términos de probabilidades.
IV
El Reglamento para Procedimientos Adjudicativos de la Junta de Planificación dispone que toda mejora pública re-quiere una consulta de ubicación, a través de la cual eva-lúa y decide sobre el uso potencial de terrenos. La consulta exige que la agencia proponente exprese los fundamentos en que apoya su solicitud, presente evidencia de que es titular del predio, o que notificó a su titular, y acompañe plano del lugar. Además, debe certificar que cumplió con la Ley sobre Política Pública Ambiental. Sec. 4.03 del Regla-mento para Procedimientos Adjudicativos de la Junta de Planificación (revisado) Núm. 5244 de 21 de marzo de 1995, Oficina del Gobernador, pág. 4.5.(9)
*723Cumplidos estos requisitos y presentada la consulta, si en el ejercicio de su discreción lo estima necesario, la Junta de Planificación solicita a los organismos administrativos pertinentes sus comentarios. Sec. 7.01 del Reglamento para Procedimientos Adjudicativos, supra, pág. 7.1.
La consulta de ubicación, en sentido estricto, no consti-tuye un permiso incondicional de uso de terreno, sino una autorización de proyecto propuesto. Una vez la aprueba, de ordinario, y adviene final y firme, el proponente tiene que tramitar ante la Administración de Reglamentos y Permi-sos (en adelante A.R.Pe.) el permiso de construcción y de uso. En lo que respecta a la Autoridad, no se discute que existe una dispensa de la Junta de Planificación que le exime de obtener permiso previo en A.R.Pe. basado en los planos de construcción. (10)
Aun así, Misión Industrial adujo que la Junta de Plani-ficación incidió al aprobar la Consulta de Ubicación en con-travención a la Ley de Aguas.(11) Sostienen que no limitó o *724condicionó dicha consulta a la obtención previa de un Per-miso de Construcción de Toma de Agua y, posteriormente, la Franquicia de Aprovechamiento de Aguas ante el Depar-tamento de Recursos Naturales.
La Junta de Planificación condicionó su aprobación a que la Autoridad obtuviera dicho permiso y franquicia. En lo pertinente, dictaminó:
... (3) ‘se cumplirá con todos los requerimientos de la Junta de Calidad Ambiental; (4) Deberá cumplir con todas las obras de mitigación y/o recomendaciones impuestas en la Declaración de Impacto Ambiental Final; (5) Se cumplirá con todas las reco-mendaciones y requerimientos de las Agencias Estatales y Fede-rales con ingerencia en este tipo de proyecto. (Enfasis en el original suprimido y énfasis suplido.) Oposición a que se expida auto de revisión, pág. 17.
Esas condiciones, fijadas por la Junta de Planificación y aceptadas por la Autoridad, constituyeron un ejercicio vá-lido de sus poderes. No hemos encontrado disposición al-guna en las leyes y en los reglamentos aplicables que re-quiera, antes de la aprobación de una consulta, la concesión del Permiso de Construcción de Toma de Agua y Franquicia del Departamento de Recursos Naturales. Los procedimientos y los campos de acción de ambos organis-mos, aunque coordinables, son separables e independientes. Veamos.
El Reglamento para el Aprovechamiento, Uso, Conser-vación y Administración de las Aguas de Puerto Rico de 28 de enero de 1993, Departamento de Recursos Naturales (en adelante Reglamento de Aguas(12) controla el procedi-miento para lograr el permiso aludido de construcción y de franquicia. A su amparo, corresponde a la agencia propo-nente presentar la solicitud (Art. 7.4 del Reglamento de Aguas, supra, pág. 23), y al Departamento de Recursos Na-turales evaluarlo preliminarmente, a tono con los criterios del Art. 5 de su propio Reglamento (Art. 8.7 del Regla-mento de Aguas, supra, pág. 29). El objetivo de esta eva-*725luación preliminar es detectar la existencia de factores que de su faz impidan, de manera absoluta, la concesión de la franquicia antes de que se comience la construcción de la toma de agua. La regla expresamente establece que una evaluación preliminar favorable no le obliga a aprobar fi-nalmente la franquicia si, con posterioridad a la construc-ción, surge información que justifique negarlo. Art. 8.7 del Reglamento de Aguas, supra. Ahora bien, de ser favorable esa evaluación preliminar, examinará el permiso de cons-trucción de la toma. Art. 7.10 del Reglamento de Aguas, supra, pág. 25. Si es concedido, el proponente construirá la obra y, una vez terminada, rendirá un Informe de Termi-nación de Obras. Art. 7.12 del Reglamento de Aguas, supra. Aceptado éste último informe, se evaluará la solici-tud de franquicia a base de los criterios de los Arts. 8.8 y 8.9 del Reglamento de Aguas, supra, págs. 29-30, y podrá concederla, denegarla o modificarla.
Es evidente que el Departamento de Recursos Natura-les no puede hacer una evaluación final de la franquicia hasta que no se haya aprobado la Consulta de Ubicación; ésta es requisito previo e indispensable para poder iniciar la construcción de cualquier obra. See. 3.03(1) del Regla-mento para Procedimientos Adjudicativos, supra, pág. 3.2. De la misma forma, por disposición reglamentaria, la eva-luación final de la Franquicia será efectuada después de la construcción de la obra y luego de entregado el informe de terminación al Departamento de Recursos Naturales.
En el caso de autos, la Autoridad presentó su solicitud de Franquicia y de Permiso de Construcción de Toma al Departamento de Recursos Naturales el 16 de julio de 1996(13) y previo trámites, dos (2) meses después, le fue concedido el 18 de septiembre. Por su importancia, trans-cribimos íntegramente la Resolución del Departamento de Recursos Naturales:
*726El solicitante en el epígrafe radicó en este Departamento una solicitud de permiso para construir una toma de agua en el Río Grande de Arecibo, aguas arriba de la confluencia entre el Río Grande de Arecibo y el Río Tanamá, en el Municipio de Arecibo, Barrio Domingo Ruiz, en un Sector paralelo a las carreteras PR-22 y PR-2. Esta toma forma parte del Proyecto del Supe-racueducto de la Costa Norte.
El agua extraída será utilizada para USO DOMÉSTICO.
El Departamento de Recursos Naturales y Ambientales en vir-tud de los poderes que nos confieren la Ley Núm. 23 del 20 de junio de 1972 y la Ley Núm. 136 del 3 de junio de 1976, según enmendadas, CONCEDE este permiso al Solicitante (en ade-lante Concesionario) para construir una toma en el lugar arriba indicado para los fines y propósitos antes mencionados y con-forme a las siguientes condiciones:

CONDICIONES GENERALES

1. El aprovechamiento de las aguas extraídas del río me-diante la toma se limitará únicamente al uso del agua necesa-ria para desarrollar el proyecto y determinar su calidad hasta tanto el Concesionario obtenga una Franquicia o autorización de este Departamento que le permita extraer las aguas para determinada actividad.
2. El Concesionario permitirá al personal del Departamento la inspección de la toma aquí autorizada y someterá la informa-ción que se le solicite con- relación a la misma.
3. Este permiso estará disponible para ser inspeccionado en el lugar de la construcción durante todo el tiempo en que se realice la obra.
4. Dentro de un período no mayor de treinta (30) días de finalizada la construcción de la toma, el Concesionario some-terá a este Departamento un Informe de Terminación de Obras. Este informe será firmado y certificado correcto por el ingeniero a cargo de las obras.
5. El Concesionario informará por escrito al Departamento sobre cualquier suceso que pueda afectar adversamente los re-cursos de agua o la salud y seguridad pública y que surja como resultado de la construcción, rehabilitación, inspección, opera-ción o mantenimiento de la toma.
6. Este permiso estará sujeto a enmienda, suspensión o re-vocación por este Departamento conforme al Reglamento para el Aprovechamiento, Uso, Conservación y Administración de las Aguas de Puerto Rico. No se entenderá que impone obligación alguna al Estado Libre Asociado de Puerto Rico o sus funciona-rios a indemnizar al Concesionario por los daños que pueda sufrir como consecuencia de enmienda, suspensión o revo-cación.
*7277. El Concesionario vendrá obligado a responder por los da-ños que pueda irrogarle a terceras personas o a la propiedad pública o privada en el proceso de construcción y/o utilización de las obras autorizadas.
8. Este permiso no podrá ser transferido sin la autorización previa del Departamento de Recursos Naturales y Ambientales.

CONDICIONES ESPECIALES

1. La construcción de la toma se hará conforme a los planos revisados por este Departamento (12 hojas con fecha del 12 de septiembre de 1996, revisión B-l) incorporado lo establecido en la condición especial 3, los cuales obran en el expediente de esta Agencia y forman parte de este permiso.
2. Este Permiso se concede por un término de tres (3) años el cual comenzará a partir de su fecha de aprobación.
3. La elevación del tope del vertedero de la toma deberá tener una altura no menor de 18.5 pies con relación al nivel promedio del mar y su largo no podrá exceder los 300 pies. El vertedero de salida localizado aguas abajo de la confluencia del Río Grande de Arecibo con el Río Tanamá deberá ser con salida con nivel fijo (“fixed weir”) sin compuertas. No se permitirá ex-tracción de agua en este punto.
4. El Concesionario establecerá una estación para medir flujo de forma continua en el Río Grande de Arecibo aguas abajo de su confluencia con el Río Tanamá en la Central Cam-balache con el propósito de verificar que se cumple con los re-quisitos de flujo mínimo que se establezcan. Esta estación de-berá calibrarse durante un período de seis meses mediante un programa de rastreo para detectar cualquier influencia mareal que pueda llegar hasta ese punto en el río. El Concesionario realizará medidas de flujo semanalmente para calibrar y vali-dar la estacióñ para flujos bajos durante los primeros seis me-ses de operación de.la misma. Posteriormente se realizarán me-didas mensuales, preferiblemente en los momentos de flujo bajo. Se someterán informes al DRNA de los datos obtenidos, mensualmente.
5. Las condiciones especiales 7, 9 y 10 del permiso No. 199507489 (IP-EM) otorgado por el Cuerpo de Ingenieros del Departamento del Ejército de los EE.UU. se hacen formar parte de este permiso. El Concesionario coordinará con el Departa-mento la ejecución de las Condiciones Especiales 9 y 10 de dicho permiso.
6. El Concesionario instalará, en un lugar accesible y antes de cualquier desviación del agua extraída de la toma, metros de flujo instantáneo y de caudal acumulativo o un metro que sea combinación de ambos. A estos metros se les dará un manteni-*728miento adecuado, según las recomendaciones del manufac-turero. Cualquier rotura, falla y/o cese de funcionamiento de estos metros se anotarán en los protocolos requeridos. Se some-terá un informe escrito al Secretario, dentro de un término no mayor de 15 días contados a partir del cese de funcionamiento de estos metros, en el cual se detallarán las fallas ocurridas y las acciones remediativas tomadas.
7. El Concesionario obtendrá todos los debidos permisos re-queridos por el Gobierno Estatal y Federal para la extracción de material de la corteza terrestre o en el cauce del río y para poder desviar las aguas del río si fuera el caso.
8. El Concesionario notificará a la Oficina Regional de Are-cibo de este Departamento al teléfono 878-7279 la fecha de comienzo de las obras autorizada en este permiso.
9. El Informe de Terminación de Obras (ITO) que se solicita en el Inciso Núm. 4 de las Condiciones Generales de este per-miso deberá incluir los planos de la obra según fue construida detallando la estructura de entrada, la estructura de salida, la charca, y la estación de bombas, el metro, las profundidades de las tuberías bajo el lecho del río y cualquier estructura cons-truida con propósitos de atrapar o extraer aguas dentro y a ori-llas del río. Estos planos deberán estar sellados y firmados por el ingeniero a cargo de la obra. El ITO incluirá, además, la Certificación de Instalación de Metro.
El Concesionario tendrá derecho a solicitar una vista admi-nistrativa de acuerdo con las disposiciones del Artículo 10 del Reglamento para el Aprovechamiento, Uso, Conservación y Ad-ministración de las Aguas de Puerto Rico, de no estar de acuerdo con algunas de las Condiciones de la presente Resolución. La solicitud deberá ser radicada por escrito dentro de un término de treinta (30) días a partir de la fecha de apro-bación de esta Resolución en la Oficina de Secretaría del Departamento.
CUALQUIER VIOLACION A LA LEY NUM. 23 DEL 20 DE JUNIO DE 1972, A LA LEY NUM. 136 DEL 3 DE JUNIO DE 1976, A LA LEY NUM. 9 DEL 18 DE JUNIO DE 1970, SEGUN ENMENDADAS, O EL INCUMPLIMIENTO DE CUALES-QUIERA DE LAS CONDICIONES EN LA PRESENTE RESO-LUCION PODRA CONLLEVAR LA REVOCACION DE ESTE PERMISO. (Énfasis suplido.)
No obstante los términos claros, precisos y cualificados de esta resolución, Misión Industrial alega que la Autori-dad inició la instalación de la tubería del Superacueducto el 6 de septiembre de 1996, sin haber obtenido permiso alguno del Departamento de Recursos Naturales, en viola-*729ción de la Ley y el Reglamento de Aguas. Aducen que el ámbito regulador de dicho departamento se extiende a la evaluación y consideración de la eficiencia de toda la tube-ría, por lo que la Autoridad debió esperar hasta obtener el Permiso de Construcción de Toma de Agua para comenzar la construcción de cualquier parte del Superacueducto, in-cluyendo toda la tubería. Según lo indicado, la resolución que concedió el permiso para la construcción de la toma fue emitida el 18 de septiembre de 1996.
Ese mismo día, Misión Industrial pidió intervención y vista para oponerse a la concesión del Permiso de construc-ción de la toma en Arecibo. Ese trámite en nada afectó el derecho de la Autoridad a iniciar la construcción de la toma en el área de Arecibo.
La Sec. 1.3(f) de la L.P.A.U. define orden o resolución como “cualquier decisión o acción agencial de aplicación particular que adjudique derechos u obligaciones de una o más personas específicas, o que imponga penalidades o sanciones administrativas excluyendo órdenes ejecutivas emitidas por el gobernador”. (Enfasis suplido.) 3 L.P.R.A. sec. 2102(f). Contrasta con el término orden o resolución parcial concebido como “[l]a acción agencial que adjudi[ca] algún derecho u obligación que no ponfe] fin, a la contro-versia total sino a un aspecto específico de la misma”. 3 L.P.R.A. sec. 2102(g).
De ambas definiciones se colige que la diferencia entre una orden o resolución y una orden o resolución parcial es, precisamente, que la primera pone fin a la controversia total, mientras que la segunda, sólo a algún aspecto espe-cífico de ella. De ahí que la Sec. 3.14 de la L.P.A.U., 3 L.P.R.A. see. 2164, al fijar el trámite que se habría de se-guir, luego de emitida una orden o resolución final de una agencia, no contiene expresamente ninguna disposición que sujete su ejecución y eficacia al agotamiento de una reconsideración disponible o hasta que haya transcurrido el término para acudir en revisión judicial al Tribunal de Circuito de Apelaciones. No obstante, debe exigirse que al *730notificarse se advierta del derecho a reconsideración o re-visión judicial.
Es forzoso concluir que las resoluciones y órdenes finales de las agencias, salvo que por sus propios términos ex-presamente dispongan lo contrario, una vez emitidas, go-zan de una eficacia dimanante de su cualidad final inicial; producen un estado de derecho provisional. La parte favo-recida puede actuar conforme a ella, a menos que durante el trámite de una reconsideración la Agencia suspenda ex-presamente los efectos de su resolución. Aunque cierta-mente la parte favorecida puede actuar al tenor de ésta, ello es a riesgo de que como resultado de la reconsideración la Agencia, eventualmente, modifique sustancialmente o se revoque a sí misma.
En resumen, no hay disposición en la L.P.A.U. que au-tomáticamente supedite la finalidad de las decisiones ad-ministrativas y, por ende, su inmediatez a los trámites de evaluación de una reconsideración. Su firmeza dependerá del transcurso del término para solicitar una revisión judicial e intervención de los tribunales al resolver el recurso. El reconocimiento de ese estado de derecho provisional, se-gún antes indicado, está implícitamente consagrado en la Regla 61(B) del Reglamento del Tribunal de Circuito de Apelaciones, supra: la expedición de un auto de revisión suspenderá la implantación de una regla o un reglamento, orden, resolución o determinación de una agencia o un fun-cionario, salvo orden en contrario del tribunal.
Ahora bien, esa expedición no destruye ni resta eficacia jurídica-adjudicativa a la presunción de corrección de las determinaciones administrativas, piedra angular en la re-visión judicial. Como consecuencia, al evaluarse si deben suspenderse los efectos de una resolución —aquí la consul-ta— ni en el Tribunal de Circuito de Apelaciones como tampoco en este Foro podemos ignorar o debilitar esa presunción. Otra interpretación atentaría contra el diseño básico que nutre todo el andamiaje del derecho administrativo. Afectaría su seriedad y prestigio y pondría *731en jaque el principio cardinal de presunción de corrección que les ampara. Demás está decir, las demoras, las incer-tidumbres y el caos que ello produciría, si una resolución final de una agencia y organismo administrativo no gozara en sus inicios de esa eficacia.
Por su parte, la Autoridad acepta haber comenzado la instalación de la tubería en el Municipio de Dorado días antes de obtener el mencionado permiso. No obstante, en-tiende que el Departamento de Recursos Naturales no te-nía ingerencia sobre este aspecto particular, el cual corres-pondía a A.R.Pe. Señala, además, que el permiso de construcción de la toma es necesario sólo para construir la toma de agua en Arecibo y no la tubería en toda su extensión. Analicemos.
El Art. 1.41 del Reglamento de Aguas, pág. 5, define toma de agua como "cualquier sistema para extraer, apro-vechar o usar aguas superficiales de su cauce natural”. (Enfasis suplido.) Precisamente la tesis de Misión Industrial descansa en esta definición. Argumentan que la pala-bra “sistema” abarca la totalidad del proyecto, incluyendo la tubería. En el contexto visualizado del reglamento no cabe esa interpretación. Veamos.
El Art. 7.5d del Reglamento de Aguas, págs. 23-24, exige que el solicitante de un permiso de toma de agua someta, entre otra información:
Un croquis o dibujo de la propiedad con una descripción com-pleta del sistema de extracción o uso propuesto y mostrando la localización del sistema de aprovechamiento, edificios, cami-nos, cuerpos de agua cercanos y cualquier otra actividad de extracción o aprovechamiento de agua en un radio de mil (1,000) pies alrededor del punto de la obra propuesta. (Enfasis suplido.)
El inciso (e) del mismo artículo exige que el solicitante del permiso de toma incluya un “diseño preliminar de la estructura y su relación a[sic] la topografía del predio, lo-calización y el tamaño de los tubos o canales propuestos, la localización, tipo y capacidad del equipo de bombeo, la lo-*732calización y el tipo de medidor de flujo y las medidas con-templadas para proteger el medio ambiente”. (Enfasis suplido.) Reglamento de Aguas, pág. 24.
De la información requerida por el Departamento de Re-cursos Naturales para la concesión del permiso de cons-trucción de toma se desprende que, en esta etapa, la agen-cia se limita a evaluar la adecuacidad de un sistema específico y sus elementos circundantes —el de toma de agua— para la extracción de agua que incluye la estruc-tura, los tubos o canales, el equipo de bombeo y el medidor de flujo; todo esto en un radio de mil (1,000) pies alrededor del punto de la obra propuesta. Ciertamente el ámbito re-gulatorio del Departamento de Recursos Naturales se cir-cunscribe a la instalación de la tubería que está relacio-nada directamente con la toma de agua; esto es, el sistema estructural, los tubos, los canales, el equipo de bombeo y el medidor de flujo necesarios para la extracción del cuerpo de agua.
En el caso de autos, la Autoridad comenzó la instalación de tubos en Dorado. Esa actividad —uno de sus elemen-tos— nada tenía que ver con el ámbito, el diseño estructu-ral-operacional y la construcción del sistema de tomas de extracción de agua localizada en las riberas del Río Grande de Arecibo.
A.R.Pe. es la agencia llamada a conceder el permiso de instalación de la mencionada tubería de suministro, no el Departamento de Recursos Naturales. Como explicáramos, la Autoridad fue eximida de la obtención de ese tipo de permiso, por lo que no actuó ilegalmente al comenzar la instalación de la tubería en Dorado, sin haber obtenido el permiso de construcción de toma de agua para ese distante sistema de extracción en Arecibo.
Señala, también, Misión Industrial que el Departa-mento de Recursos Naturales violó su propio Reglamento de Aguas al conceder el permiso de construcción de toma sin haber realizado precisamente una evaluación prelimi-nar de la solicitud de franquicia de agua.
*733El Reglamento de Aguas ordena al Secretario del Depar-tamento de Recursos Naturales hacer una evaluación pre-liminar de la solicitud de franquicia, la cual antecederá la concesión del permiso de construcción. Art. 8.7. Misión Industrial argumenta que debido a que el Permiso de Cons-trucción de toma concedido a la Autoridad no hace alusión alguna sobre la referida evaluación preliminar, el Tribunal debe concluir que ésta no se realizó, por lo que el permiso no es válido.
El Art. 8.7 del Reglamento de Aguas, supra, dispone que la franquicia de agua será evaluada preliminarmente uti-lizando los criterios de uso beneficioso y razonable del Art. 5 del Reglamento de Aguas, supra, págs. 17-18, resumibles así: (a) es beneficiosa y razonable toda extracción y uso dirigido a necesidades domésticas, agrícolas, comerciales, industriales y recreativas; (b) se considerará un caudal mí-nimo para mantener la integridad de los sistemas natura-les y que el uso o aprovechamiento esté en armonía con la Ley sobre Política Pública Ambiental; (c) el uso no puede conllevar el desperdicio del recurso de agua, sino que debe ser eficiente y en armonía con las circunstancias y condicio-nes hidrológicas y económicas de cada región', (d) la canti-dad no excederá el uso presente o propuesto', (e) no es bene-ficioso el uso de aguas marinas o subterráneas en sistemas de enfriamiento cuando no se provea para el reuso del agua o su inyección a un acuífero; (/) la construcción de sistemas de extracción de aguas públicas y su aprovechamiento con el propósito de satisfacer las necesidades domésticas, co-merciales, industriales o recreativas en áreas que cuentan con un servicio satisfactorio de abasto de agua provisto por la Autoridad, no cumplen con los requisitos de uso benefi-cioso y razonable de las aguas públicas de Puerto Rico.
El Art. 5.4 del Reglamento de Aguas, pág. 18, también dispone que en la evaluación se consideren los “Criterios de Uso Optimo” allí dispuestos. El citado Art. 5.4 dispone:
*734En la determinación de lo que representa el interés público y beneficio social en la evaluación del uso óptimo, el Secretario deberá considerar los siguientes factores:
a. La cantidad de agua a utilizarse, el uso que se le daría y la compatibilidad de ese uso con los recursos disponibles en la región y con otros usos proyectados o reservados en el Plan de Agua;
b. El posible menoscabo de derechos adquiridos y franqui-cias existentes;
c. El efecto sobre la salud y la seguridad pública;
d. El efecto sobre la integridad del medio ambiente;
e. El efecto socio-económico, determinado mediante un aná-lisis de costos y beneficios sociales;
f. La posibilidad de satisfacer propósitos múltiples que res-ponden a objetivos de desarrollo económico, calidad ambiental o bienestar social.
A la luz de todos los criterios antes descritos, podemos lógicamente concluir que el Departamento de Recursos Na-turales, en efecto, realizó una evaluación preliminar de la franquicia de agua antes de conceder el permiso de cons-trucción de toma. Surge de la transcrita resolución que el Departamento de Recursos Naturales limitó el uso del agua extraída al uso doméstico, lo cual cumple con el pri-mero de los criterios de uso beneficioso y razonable. Tam-bién condicionó el aprovechamiento del agua a la cantidad necesaria para desarrollar el proyecto y establecer su cali-dad (Condición General Núm. 1). Además, la Autoridad de-berá conducir estudios que le permitan determinar el flujo mínimo requerido para mantener el sistema del estuario del río (Condición Especial Núms. 4 y 6). Estas condiciones cumplen con los criterios (6), (c) y id) de uso beneficioso y razonable, ya que garantizan que la toma no afectará ne-gativamente el flujo del río, que no se desperdicie el re-curso de agua y que no se exceda de la cantidad de agua propuesta. Por otro lado, es evidente que el criterio (e) de uso beneficioso y razonable no aplica al proyecto propuesto por la Autoridad.
La Resolución del Departamento de Recursos Naturales analizó, además, los criterios de uso óptimo. Dicho Depar-*735tamento evaluó la cantidad de agua que habría de utili-zarse, su uso de acuerdo con los recursos de agua disponi-bles (Condición General Núm. 1; Condición Especial Núms. 4 y 6). Evaluó su efecto en la salud y seguridad pública y las medidas que se habrán de tomar en caso de que se ocasionen daños (Condición General Núms. 5 y 7). De la totalidad de la resolución se desprende que se hizo una evaluación de los efectos socioeconómicos, ambientales y sociales, en la cual se dispuso que el uso de los recursos de agua fuera el mínimo, condicionando una extracción total a la concesión de la franquicia de agua.
No hemos encontrado disposición alguna en el Regla-mento de Aguas que requiera al Departamento de Recur-sos Naturales preparar en documento separado el informe en cuanto a la evaluación preliminar de la franquicia de agua. Tampoco Misión Industrial nos ha ilustrado sobre si esa es la práctica seguida. Evaluado el planteamiento a la luz de la Resolución del Departamento de Recursos Natu-rales sobre la concesión del permiso de construcción de toma y demás constancias en autos, todos los indicadores en esta etapa judicial apuntan a que, en efecto, se realizó una evaluación preliminar de franquicia a base de los cri-terios descritos en el Art. 5 del Reglamento de Aguas, supra.
Refuerza esta apreciación otras condiciones del permiso de construcción de toma. El Departamento de Recursos Naturales exigió que la Autoridad cumpliera con las condi-ciones especiales 7, 9 y 10 del Permiso Núm. 199507489 (IP-EM), otorgado por el Cuerpo de Ingenieros del Depar-tamento del Ejército de los Estados Unidos.
La Condición Especial Núm. 7 del Cuerpo de Ingenieros dispone que la Autoridad deberá realizar un estudio para determinar los cambios potenciales en la calidad del agua del estuario y determinar el flujo mínimo de agua. Allí se explica la metodología para hacer dichos estudios.
La Condición Especial Núm. 9 le impone la obligación a la Autoridad de que los materiales que vayan a ser excava-*736dos para construir la laguna de retención, los cuales serán usados para rellenar las áreas circundantes a una colina adyacente, no excedan de los cuarenta (40) metros del nivel del mar. También le obliga a reforestar con especies de ve-getación típicos de colinas de piedra caliza. Estas activida-des tendrán que ser coordinadas con el Servicio de Pesca y Vida Silvestre de los Estados Unidos (U.S. Fish and Wildlife Service).
Por último, la Condición Especial Núm. 10 requiere que la Autoridad realice inspecciones del área donde se deposi-tará el terreno que sea producto de las excavaciones para identificar la serpiente conocida como boa puertorriqueña. Estas inspecciones serán realizadas por un biólogo de campo entre 5:00 a.m. y 7:30 a.m., el día que el equipo pe-sado vaya a entrar en el área. La inspección será enfocada en grietas en el suelo y en las rocas y los árboles que pue-dan ser usados por la especie. Si la serpiente es observada en el lugar de trabajo, cualquier actividad en un radio de cincuenta (50) pies de ésta cesará. Una persona autorizada capturará la serpiente y la liberará en un lugar previa-mente designado.
La Autoridad preparará un protocolo para las inspeccio-nes, la captura de la serpiente, así como el lugar que será seleccionado para la liberación. Este protocolo deberá estar listo treinta (30) días antes de la iniciación del proceso de disposición de la tierra. La Autoridad coordinará esta acti-vidad con el Servicio Federal de Pesca y Vida Silvestre de los Estados Unidos (en adelante el U.S.F.W.S.). La Autori-dad preparará un informe en el que resumirá las observa-ciones de las inspecciones, actividades de captura y reloca-lización de la boa. Este informe deberá ser entregado al Cuerpo de Ingenieros y al U.S.F.W.S. a los sesenta (60) días de haberse completado la inspección.
V
Aún así, Misión Industrial sostiene que la resolución de la Junta de Planificación es ilegal, en virtud de la tesis de *737que pretende adjudicar lo relativo al uso y aprovecha-miento del agua, facultad exclusiva del Departamento de Recursos Naturales.
Hemos visto que la Consulta de Ubicación no fue un permiso incondicional ni directo para el uso de los recursos de aguas. Como explicáramos, es el Departamento de Re-cursos Naturales quien, en la instancia administrativa, concede el permiso de construcción y de franquicia para utilizar el indispensable líquido. Por otro lado, la encar-gada de la fase operacional de otorgar permisos para la construcción y/o uso del terreno —para lo cual la Autoridad está exenta— es A.R.Pe. La Junta de Planificación, al apro-bar la consulta de ubicación, sólo avala la mejora pública propuesta con múltiples condiciones, en el ejercicio del po-der delegado a ella por la Asamblea Legislativa de acuerdo con el concepto de desarrollo integral de Puerto Rico, dis-puesto en el Art. 4 de la Ley Orgánica de la Junta de Pla-nificación de Puerto Rico, 23 L.P.R.A. sec. 62c.(14)
Misión Industrial entiende que el procedimiento de aprobación de la Consulta de Ubicación se violó porque el Departamento de Recursos Naturales no sometió sus co-mentarios durante dicho proceso. La Sec. 7.01 del Regla-mento para Procedimientos Adjudicativos, supra, pág. 7.2, dispone, en lo pertinente, que en la tramitación, evaluación y disposición de la consulta, la Junta de Planificación con-sultará “cuando lo estime necesario” (énfasis suplido) a cualesquiera organismos gubernamentales que, de alguna manera, tengan relación con los proyectos bajo estudio. No existe disposición legal o reglamentaria que así lo requi-riera; no era compulsoria dicha consulta para validar la Consulta de Ubicación. Advertimos, sin embargo, que el Departamento de Recursos Naturales participó activa-mente con relación a la DIA y recibió copia de la resolución para que la comentara, si así lo estimaba pertinente. Ade-más, según indicado, la resolución transcrita refleja un ex-*738pediente acumulativo de las condiciones de las agencias fe-derales y estatales.
Misión Industrial plantea que era el Departamento de Recursos Naturales, no la Autoridad, el llamado a presen-tar la DIA ante la Junta de Calidad Ambiental. Según el Art. 4(c) de la Ley sobre Política Pública Ambiental, la obli-gación de prepararlo es de la agencia o entidad guberna-mental que se propone tomar la acción. 12 L.P.R.A. see. 1124(c). Véase García Oyóla v. J.C.A., 142 D.P.R. 536 (1997). Así lo reafirma, en lo pertinente, el Reglamento so-bre Declaraciones de Impacto Ambiental Núm. 3106 de 4 de junio de 1984, Junta de Calidad Ambiental:
La agencia proponente de un proyecto o acción, será respon-sable por la preparación de la DIA correspondiente, conforme a las Guías para la preparación de DIA. Sec. 5.1.1(a) del Regla-mento sobre Declaraciones de Impacto Ambiental, supra, pág. 16.
Además, la Sec. 5.1 de dicho Reglamento, supra, per-mite, cuando varias agencias participan y están interrela-cionadas en su dependencia funcional, seleccionar una de ellas como agencia principal. Aquí, el Departamento de Re-cursos Naturales no está realizando ninguna acción: ésta es tramitada en su totalidad por la Autoridad, quien, como agencia proponente del proyecto, está encargada de la pla-nificación, la construcción, el financiamiento, el uso, la ope-ración y el mantenimiento del Superacueducto.
VI
Alega Misión Industrial que la Junta de Planificación, al aprobar la consulta de ubicación, no consideró ciertos “aspectos críticos” relativos al uso del agua y su impacto en el medio ambiente.(15) Aduce que sólo consideró liviana-*739mente los impactos ambientales del Superacueducto, y sus determinaciones al respecto no encuentran apoyo en el expediente.
Un análisis de las documentadas ponencias presentadas por los ambientalistas y la ciudadanía —opositores al Su-peracueducto durante el trámite administrativo— refleja, en esencia, una legítima inconformidad común, no sólo en el posible daño ecológico que su construcción pueda causar, sino una objeción a su conceptualización, como opción al problema de abastos de agua en la zona metropolitana. Constantemente, propusieron alternativas que, a su juicio, resolverían el problema que se intenta corregir, sin la ne-cesidad de una obra de la magnitud y el costo del Supe-racueducto, tales como mayores controles en la producción y conservación del agua, excavación de pozos subterráneos, dragado de sedimentos en embalses, reutilización de agua y educación y fomento en la conciencia ciudadana. Tam-bién hicieron señalamientos técnicos en cuanto a diversos extremos pendientes.
En cuanto a datos específicos, durante la vista oral ce-lebrada ante este Tribunal, los representantes de Misión Industrial no pudieron explicar satisfactoriamente, a pre-guntas del Juez Asociado Señor Rebollo López, la realidad de los daños ambientales o ecológicos causados por la obra hasta el presente.
La Sec. 7.01 del Reglamento para Procedimientos Adju-dicativos de la Junta de Planificación, supra, le impone el deber de considerar los impactos ambientales de un pro-yecto como uno de los criterios para aprobar o no la con-sulta de ubicación. A su vez, la Ley sobre Política Pública Ambiental obliga a las agencias gubernamentales a exami-nar los efectos ambientales y ecológicos en sus procesos decisionales, de conformidad con la política pública am-biental esbozada en dicha ley. 12 L.P.R.A. see. 1124. Su citado Art. 4(c) ordena a todas las agencias, antes de efec-tuar cualquier acción o promulgar cualquier decisión que afecte significativamente la calidad del ambiente, a some-*740ter ante la Junta de Calidad Ambiental una DIA-P.(16) 12 L.P.R.A. sec. 1124(c). Véanse: García Oyola v. J.C.A., supra; Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716, 720 (1974).
En acatamiento de lo anterior, la Autoridad presentó ante la Junta de Calidad Ambiental una DIA-P. La DIA-P fue circulada entre muchísimas agencias concernidas, es-tatales y federales —incluso el Departmento de Recursos Naturales— y se solicitó y obtuvo sus comentarios, los cua-les fueron incorporados en la Determinación Final de Im-pacto Ambiental (en adelante DIA-F). Un examen de la DIA revela que la Autoridad consideró los efectos del pro-yecto sobre el ambiente; las alternativas para cumplir con las demandas de abastos de agua; las medidas de mitiga-ción de impacto ambiental; el resumen de los comentarios de los deponentes en las vistas públicas y los comentarios de las agencias gubernamentales, las conclusiones y la de-terminación de cumplimiento con la política pública ambiental.(17) El 20 de mayo de 1996 la Junta de Calidad Ambiental resolvió que la DIA presentada por la Autoridad *741cumplía con las disposiciones de la Ley sobre Política Pú-blica Ambiental. Esta resolución advino final y firme sin que se presentara recurso de revisión judicial alguno. La DIA final y firme formó parte de los numerosos documentos que examinó la Junta de Planificación para evaluar los efectos ambientales del Superacueducto.
Para superar esta realidad, en su recurso ante el Tribunal de Circuito de Apelaciones, Misión Industrial ataca co-*742lateralmente la DIA de la Autoridad y su aprobación por la Junta de Calidad Ambiental. Sin embargo, una vez advino firme esa resolución, no hay jurisdicción judicial para revi-sar la juridicidad y adecuacidad del proceso de aprobación y contenido de la DIA.
Misión Industrial se queja de que la determinación de la Junta de Planificación con respecto al impacto ambiental del Superacueducto no está apoyada por evidencia sus-tancial.
La revisión judicial de determinaciones administrativas *743se rige por el principio de la evidencia sustancial; a saber, aquella “evidencia relevante que una mente razonable po-dría aceptar como adecuada para sostener una conclusión”. Hilton Hotels v. Junta Salario Mínimo, 74 D.P.R. 670, 687 (1953). Véanse, además: García Oyola v. J.C.A., supra; Asoc. Drs. Med. Cui. Salud v. Morales, 132 D.P.R. 567 (1993); Silva v. Adm. Sistemas de Retiro, 128 D.P.R. 256 (1991); Chase Manhattan v. Emmanuelli Bauzá, 111 D.P.R. 708 (1981).
*744Las decisiones administrativas merecen la mayor defe-rencia de los tribunales debido a la experiencia y los cono-cimientos especializados sobre los asuntos que están den-tro de las áreas que se le han delegado. Por esta razón, los tribunales nos limitamos a indagar la razonabilidad de sus acciones cuestionadas, no sustituirlas por nuestros propios *745criterios. Sólo cuando la actuación administrativa sea irra-zonable o constituya un abuso de discreción, o sea clara-mente arbitraria, o la agencia hubiese cometido un error en la aplicación de la ley, ejerceremos nuestra función revisora. Fuertes y otros v. A.R.Pe., 134 D.P.R. 947 (1993), y casos allí citados.
Misión Industrial plantea que la Junta de Planificación *746no cumplió con su encomienda de analizar la adecuacidad del Superacueducto, a la luz de la política pública ambien-tal. Insisten que su construcción y operación tendrá un im-pacto adverso en los recursos naturales y el ambiente.
*747Al respecto, la Junta de Planificación, en su Resolución de Consulta de Ubicación, expuso:
De los testimonios controvertidos de los técnicos de la peti-cionaria [Autoridad] así como de los comentarios emitidos por las agencias pertinentes, de la información obrante en el expe-diente y las medidas de investigación esbozadas en la alegación de impacto ambiental, concluimos que el proyecto no tendrá un impacto detrimental en los ecosistemas de la zona. (Enfasis suplido.)
La Junta de Planificación, a base de su conocimiento especializado (expertise), estimó que la certificación de la Junta de Calidad Ambiental que acreditaba el cumpli-miento del Art. 4(c) de la Ley sobre Política Pública Am-biental, supra, era suficiente para cumplir con su deber de considerar los impactos ambientales del proyecto pro-puesto.
Hemos examinado meticulosamente la DIA-F que con-tiene un análisis fundamentado de los efectos del proyecto en el ambiente. Se reconocen planes de mitigación de los efectos ambientales e incorporan los comentarios de todas las agencias concernidas. En específico, se discuten los se-ñalamientos y las preocupaciones de Misión Industrial so-bre los efectos al sistema estuario del Río Grande de Are-cibo debido a las reducciones en el flujo de aguas, a consecuencia de la toma propuesta. La Junta de Calidad Ambiental concluyó que, a base de toda la evidencia, el Río Grande no recibiría un impacto significativo en el sistema estuario, aún asumiendo una extracción máxima diaria de cien (100) millones de galones de agua. Como quiera, or-denó a la Autoridad que iniciara un detallado proyecto de rastreo del estuario concurrente con el desarrollo y la ope-ración del proyecto.
También, Misión Industrial alega que la toma de agua tendrá un efecto adverso en los niveles de la represa Dos Bocas y Caonillas en ocasiones de poca o ninguna lluvia y que la Junta de Planificación no tomó precauciones al respecto. Sobre el particular, la Autoridad discutió esta *748preocupación en la DIA y concluyó que ambas represas mantendrían niveles navegables durante todo el año, ex-cepto en momentos de extrema sequía, cuya recurrencia es cada cien (100) años. Véanse: See. 3.2.1.4 de la DIA-P y Vol. II, Ap. B3 y B7 de la DIA-F.
Argumenta Misión Industrial que el Superacueducto impactará adversamente las áreas de mogotes, de gran valor en los sistemas de recarga de acuíferos y cómo hábitat de varias especies protegidas. En reconocimiento de esta situación, la Junta de Planificación consignó que el Supe-racueducto cuenta con un corredor de cincuenta (50) metros, dentro del cual se construirá una servidumbre perma-nente de quince (15) metros, cuyo espacio tiene la virtud de poder ser relocalizado si se encontrase algún recurso o ya-cimiento que no pueda ser objeto de mitigación. Esta flexi-bilidad de diseño permitirá que no se afecten los mogotes y otros elementos ambientales.
Otro aspecto que impugna Misión Industrial es que la Junta de Planificación no consideró los efectos de las espe-cies en peligro de extinción, ya fuese por la falta de agua en las zonas estuarias, como por la construcción de la tubería en ruta al Area Metropolitana. Hemos visto cómo se im-puso a la Autoridad un protocolo para identificar y prote-ger a la serpiente conocida como boa puertorriqueña y, ade-más, varias condiciones para atemperar el impacto sobre la fauna y otros extremos afectados.
Finalmente, sobre este extremo Misión Industrial se-ñala que la Junta de Planificación no hizo alusión a las consecuencias ambientales de la excavación de unos dos millones trescientos mil (2,300,000) de metros cúbicos para la construcción de la laguna de retención de aguas crudas. Contrario a esa contención, la DIA discute los mecanismos que se utilizarán para la disposición de tierras que serán removidas durante la excavación. Dependiendo del material, podrá usarse como agregado. Véase Determinación de Hechos de la Junta Núm. 45. Aclaramos nuevamente que la Junta de Planificación condicionó su aprobación a que *749la Autoridad cumpliera con todos los requerimientos de la Junta de Calidad Ambiental.

Lo expuesto es un fuerte indicador de que el expediente administrativo contiene evidencia sustancial en apoyo de las determinaciones de la Junta de Planificación, robuste-cida por la presunción de corrección vigente.

VII
Misión Industrial alega que erró la Junta de Planifica-ción al autorizar la Consulta de Ubicación en contraven-ción a su propio Reglamento de Zonas Susceptibles a Inun-daciones Núm. 13 (2da ed. rev.) de 6 de marzo de 1987, Junta de Planificación (en adelante Reglamento Núm. 13). Se refieren a la laguna de retención en terrenos clasifica-dos como Zona 1, que sean susceptibles a inundaciones. Aducen que la Autoridad debió hacer un estudio hidrológi-co-hidráulico para determinar el efecto de la laguna con respecto a las inundaciones en el lugar.
La See. 6.01(1) del Reglamento Núm. 13, supra, pág. 36, dispone expresamente que:
(1)A partir de la fecha de vigencia del correspondiente Mapa de Zonas Susceptibles a Inundaciones no se permitirá en esta zona la ubicación de nuevas estructuras, relleno, mejoras sustanciales y otros desarrollosi, a menos que se demuestre, mediante la realización de un estudio hidrológico-hidráulico que utilice las mejores prácticas de ingeniería, que el propuesto desarrollo no resultará en aumento en los niveles del cauce mayor durante un evento de descarga de una inundación base. Si eso probara ser factible, toda nueva construcción o mejora sustancial cumplirá con los requisitos aplicables para mitigar los efectos de las inundaciones.] (Enfasis suplido.)
Su See. 2.01(13) define desarrollo como:
Cualquier cambio hecho por el hombre a propiedades mejo-radas o sin mejorar incluyendo, pero sin limitarse a, edificios u otras estructuras, minería, dragado, relleno, nivelación, pavi-mentación, excavación-, perforaciones o almacenaje de equipo y materiales localizadas dentro de una zona susceptible a *750inundaciones. (Énfasis suplido.) Reglamento Núm. 13, supra, pág. 11.
La laguna de retención de aguas se ubicará en terrenos clasificados como Zona 1. La Autoridad y la Junta de Pla-nificación argumentan que, a pesar de que la excavación de la laguna se encuentra dentro de la definición de desarrollo del Reglamento Núm. 13, el tipo de construcción que se pretende no requiere del estudio hidrológico-hidráulico. Se fundamentan en que la excavación propuesta no supone la construcción de estructura alguna que obstaculice el flujo de agua, por lo que su efecto real en este sentido sería mínimo, si alguno. Aducen, además, que la construcción de la laguna no considera el uso de diques, depósitos de re-lleno u otros movimientos de tierra que afecten el flujo natural del agua. Concluyen que por estas razones era inne-cesario que la Autoridad preparase un estudio hidrológico-hidráulico.
La Resolución de la Junta de Planificación no contiene determinación o expresión alguna sobre el mencionado es-tudio hidrológico-hidráulico. De otra parte, surge que la Autoridad informó haber preparado dicho estudio con pos-terioridad a la aprobación de la consulta de ubicación.
Hemos analizado los criterios que serán utilizados por la Junta de Planificación al momento de evaluar la con-sulta y nada dispone al respecto. Sólo le exige que consi-dere los mapas de zonas inundables antes de tomar una decisión sobre la consulta. Tampoco requiere comentar to-dos los aspectos relativos a la adecuacidad de la consulta propuesta. En este caso, por su particularidad, comentar sobre el efecto de la laguna de retención de aguas en un terreno clasificado como inundable era un elemento que caía dentro de la sana discreción de la Junta de Plan-ificación.
De otra parte, surge del expediente que Misión Industrial hizo el mismo planteamiento aquí discutido en su so-licitud de reconsideración ante la Junta de Planificación, la cual fue declarada sin lugar. Es evidente que dicho orga-nismo evaluó el señalamiento y aspecto de los terrenos *751inundables y, repetimos, en el ejercicio de su discreción, lo estimó improcedente.
La Junta de Planificación, como agencia encargada de reglamentar el uso de los terrenos inundables del país, po-see el conocimiento especializado necesario para evaluar la cuestión. En deferencia, la omisión de mencionar el as-pecto de los terrenos inundables y el no haber exigido antes el estudio hidrológico-hidráulico, no invalidan per se su resolución. Valga repetir que la aprobación de la consulta fue condicionada a que posteriormente la Autoridad cum-pliera con todos los requerimientos de las agencias estata-les, como lo es la propia Junta de Planificación.
VIII
De otra parte, Misión Industrial argumenta que la Junta de Planificación no acató la política pública esbozada en su propio Plan de Usos de Terrenos, según lo exige el Art. 21 de la Ley Orgánica de la Junta de Planificación de Puerto Rico, 23 L.P.R.A. sec. 62t, y la Sec. 7.01 de su Re-glamento para Procedimientos Adjudicativos, supra. Adu-cen que la utilización de terrenos fértiles en la construcción de la laguna de retención y de obras relacionadas es con-traria a la política anunciada en la Sec. 9.01 del referido Plan de Usos de Terrenos.
La citada Sec. 9.01 establece que los terrenos de alta productividad agrícola (Categorías I al IV, según el Servi-cio Federal de Conservación de Terrenos) sean utilizados exclusivamente para esos fines. Estos terrenos podrán ser destinados a otros usos, “sólo cuando se demuestre que no existen otros terrenos alternos para la ubicación de la acti-vidad no-agrícola que es apremiante y de importancia para el desarrollo de nuestro país”. (Énfasis suplido.) Sec. 9.01 del Plan de Usos de Terrenos, supra.
Los terrenos para la construcción de la laguna y otras obras relacionadas se encuentran clasificados entre las ca-tegorías de alta productividad agrícola. Frente a esa carac-terística, no cabe duda de la importancia y el alto interés *752estatal en asegurar los abastos de agua para miles de fa-milias en la costa norte.(18) Al Superacueducto le aplica esta excepción, pues la Junta de Planificación evaluó la po-sibilidad de existir terrenos alternos para ubicarlo.
Surge de un examen de su resolución que dicho orga-nismo estudió todas las alternativas (o cuarenta y una (41) alternativas) al proyecto, incluso en el contexto de su im-pacto sobre las prácticas agrícolas. En su análisis final, la Junta de Planificación realizó un balance entre la deseabi-lidad del uso de los terrenos para el cultivo agrícola frente a la construcción del Superacueducto, como la alternativa menos costosa, rápida y efectiva para resolver el urgente problema de abastos de agua en la costa norte. Asimismo, el Departamento de Agricultura, agencia con mayor conoci-miento en el área, endosó el proyecto sujeto a los planes adoptados por la Autoridad para minimizar el impacto en los terrenos con capacidad agrícola. (19) Determinaciones de Hechos de la Junta de Planificación Núms. 8, 52 y 53.
La decisión de la Junta de Planificación estuvo funda-mentada en un balance de intereses, tomando en conside-ración la evidencia obrante en el expediente.
IX
Por último, alega Misión Industrial que la Junta de Pla-nificación incurrió en violaciones a la Ley sobre Política Pública Ambiental al aprobar la Consulta de Ubicación, sin que la DIA preparada por la Autoridad sobre el efecto del Superacueducto cumpliera las exigencias del Art. 4(c) de esta citado ley, y las Sees. 5.35 y 5.36 del Reglamento sobre Declaraciones de Impacto Ambiental, supra, según las Secs. 4.03 y 7.01 del Reglamento para Procedimientos Ad-judicativos, supra.
*753La Sec. 4.03 del aludido Reglamento, supra, pág. 4.6, dispone, en lo pertinente, que “[l]a agencia originadora [Autoridad] deberá evidenciar mediante certificación al efecto que para dar cumplimiento a la [Ley sobre Política Pública Ambiental], ha radicado la documentación corres-pondiente ante la Junta de Calidad Ambiental”. Como ex-presáramos, la Autoridad presentó su DIA ante la Junta de Calidad Ambiental y ésta se hizo formar parte de la reso-lución de la consulta de ubicación de la Junta. Evidente-mente se observó la Sec. 4.03 del Reglamento para Procedi-mientos Adjudicativos, supra.
Sobre la contención de que la DIA preparada no cumplió con los requisitos de la Ley sobre Política Pública Ambien-tal y el Reglamento de la Junta de Calidad Ambiental, no-tamos que la Sec. 7.01 del Reglamento de Procedimientos Adjudicativos, de la Junta de Planificación, supra, exige que las declaraciones de impacto ambiental se preparen de acuerdo con el Reglamento sobre la DIA. Al respecto, surge de la Resolución de 23 de mayo de 1996 que la Junta de Calidad Ambiental certificó que la DIA del Superacueducto presentada por la Autoridad fue preparada conforme a la ley y al reglamento antes mencionados. Como señaláramos, dicha resolución advino final y firme.
Sin embargo, lo anterior no exime a la Junta de Plani-ficación de su obligación de velar por el fiel cumplimiento de la política pública ambiental. Según su ley orgánica y su reglamento deberá, antes de aprobar una consulta de ubi-cación, incorporar a su análisis todas las consideraciones de impacto ambiental. Ello se explica en vista de que es la agencia llamada a coordinar y guiar el desarrollo integral de Puerto Rico maximizando el uso de las tierras y los re-cursos naturales. 23 L.P.R.A. sec. 62c. Asimismo, la Ley sobre Política Pública Ambiental le impone a todas las agencias gubernamentales implantar dicha política. 12 L.P.R.A. see. 1124.
Sobre este extremo, la revisión judicial se limita a de-terminar si la Junta de Planificación, en efecto, consideró los impactos ambientales del proyecto y si sus conclusiones *754están sostenidas por evidencia sustancial. Conforme a sus determinaciones de hecho, la Junta de Planificación evaluó y consideró los efectos ambientales del Superacueducto en las áreas siguientes. Sobre el estuario concluyó que el ren-dimiento del sistema era de alrededor de ciento veintitrés (123) MGD, y que con la extracción propuesta de cien (100) MGD quedaría un remanente de veintitrés (23) MGD que fluyen hacia el estuario. Estimó que el estuario necesita un mínimo de diez (10) MGD para mantener el ecosistema existente. Determinación de Hecho Núm. 28. En cuanto al humedal del Caño Tiburones, concluyó que no recibe mu-cha agua del acüífero del valle y casi ninguna del río, ali-mentándose casi en su totalidad de la escorrentía local y de agua de mar. Determinación de Hecho Núm. 29. Sobre el acüífero de Arecibo, determinó que no sería afectado por la extracción de agua asociada al Superacueducto. Determi-nación de Hecho Núm. 30. En cuanto a la flora y fauna del lugar, se realizaron estudios de los niveles de oxígeno, de sedimentación y se preparó un plan de manejo de su cuenca y para reducir sedimentación en Dos Bocas y Caonillas. También se realizó un modelo hidráulico del Río Grande de Arecibo para asegurarse de que puede suplir toda el agua que se necesita. Determinación de Hecho Núm. 32.
En lo referente a los hallazgos arqueológicos, se hicieron estudios para evitar el impacto sobre posibles yacimientos y para mitigación de daños. Además, el Superacueducto cuenta con un amplio corredor de cincuenta (50) metros, dentro del cual se construirá una servidumbre permanente de quince (15) metros, lo cual permite ser relocalizado en caso de encontrarse algún recurso protegido o un yaci-miento que no puedan ser objeto de mitigación. Determi-nación de Hecho Núms. 34 y 35. Iguales providencias fue-ron tomadas en el caso de los mogotes. Determinación de Hecho Núm. 36. Sobre los efectos en el aire y ruido se rea-lizaron estudios por todo el corredor del proyecto, en la toma de agua, en lá planta y en la tubería.
*755Los humedales en el corredor fueron analizados y se adoptaron planes de mitigación de daños. Determinación de Hecho Núm. 35. Se hizo un estudio de rendimiento se-guro en el Sistema Caonillas, Dos Bocas, Río Tanamá y otros. Determinación de Hecho Núm. 27. Por último, se consideró la disposición del material sobrante de las exca-vaciones que sería usado como agregado o relleno. Deter-minación de Hecho Núm. 15.
En cuanto a las alternativas a la construcción del Supe-racueducto, surge que se evaluaron varios métodos posi-bles para atender las deficiencias en los abastos de agua en la Costa Norte. Determinación de Hecho Núm 5. La Junta de Planificación consideró las siguientes: un programa no estructural, la reparación de noventa mil (90,000) salide-ros de agua (Determinación de Hecho Núm. 6); un pro-grama de conservación de agua, un programa para conser-vación y para la enseñanza en las escuelas (Determinación de Hecho Núm. 7); programas de rehabilitación de los em-balses Carraízo, La Plata y Cidra donde se comienza la reforestación de áreas cercanas para evitar la sedimenta-ción (Determinación de Hecho Núm. 8); la toma de agua del Río Grande de Manatí, un embalse, una planta de fil-tración y la línea de transmisión hacia la Zona Metropoli-tana, descartado por ser muy costoso, aproximadamente cuatrocientos millones de dólares ($400,000,000), y cuya construcción demoraría de quince (15) a veinte (20) años (Determinación de Hecho Núm. 9); inacción en el desarro-llo de facilidades adicionales durante los pasados veinte (20) años (Determinación de Hecho Núm. 21); utilización de agua subterránea, descartada por ser insuficiente y su salinidad (Determinación de Hecho Núm. 24); la reducción de pérdidas a menos de 15%, prescindido por la naturaleza de los sistemas y el reconocimiento de que las conexiones clandestinas podrían alcanzar hasta un 10% (Determina-ción de Hecho Núm. 29), y el reuso de aguas, rechazado por su alto costo, aproximadamente seiscientos millones de dó-lares ($600,000,000) y el extenso período de construcción (Determinación de Hecho Núm. 49).
*756La Junta de Planificación, en cumplimiento con su obli-gación de la Ley sobre Política Pública Ambiental, al me-nos, ponderó cuarenta y un (41) alternativas adicionales al Superacueducto. Sin embargo, concluyó que su construc-ción era la alternativa menos costosa, rápida y efectiva de entre todas las demás. Determinación de Hecho Núm. 52.
X
Hasta el presente, la participación activa de Misión Industrial, y demás ciudadanía ante los foros administrati-vos que evaluaron el Superacueducto, ha contribuido sig-nificativamente a que la Autoridad, como entidad proponente, haya aclarado y atendido las preocupaciones legítimas de éstos.(20) Como resultado se le han impuesto numerosas exigencias que la Autoridad debe cumplir.
Toda obra humana, por leve que sea, tiene un efecto inmediato en el medio ambiente. Desde la óptica de los opositores al proyecto —sobre todo, residentes en áreas co-lindantes— es perfectamente entendible y legítimamente comprensible que se manifiesten en contra. En algunas áreas— por ejemplo, la laguna de retención— la alteración del escenario natural será mayor que en otras, digamos, la instalación de tubería paralela a las carreteras estatales Núms. 2 y 22. El Superacueducto, como obra de gran mag-nitud, complejidad y semejante naturaleza, requiere la realización de múltiples detalles, la implantación de nume-rosas técnicas y pruebas de diversos aspectos, los cuales conllevan un elemento de incertidumbre y riesgo que puede ser señalado y destacado válidamente por quienes se oponen a su construcción. Ahora bien, por sí solo, es funda-mento para que judicialmente se paralice. Es menester de-mostrar, no sólo la realidad de un impacto ambiental detri*757mental significativo, sino que se han ignorado, o no se han requerido o no se han adoptado, las medidas necesarias para minimizar el impacto ambiental y rehabilitar las áreas implicadas según requerido en las leyes y reglamen-taciones vigentes.
La evaluación de los posibles efectos ambientales en la flora, fauna y en los ecosistemas a través de los cuales discurrirá el Superacueducto, es tan importante como la solución al problema existente en los abastos de agua. De ahí que en su aprobación, las agencias concernidas(21) le requirieron a la Autoridad el cumplimiento de las medidas siguientes, a los fines de minimizar su impacto ambiental: rehabilitar cualquier humedal afectado por la construc-ción, sujeto a ser modificado hasta el límite necesario; mantener un flujo de agua mínima de veintitrés (23) millo-nes de galones diarios en el área de Cambalache para con-servar el estuario; realizar estudios, vía medición de la sa-linidad y el oxígeno disuelto sobre los cambios en el estuario y la adopción de medidas para preservarlo; efec-tuar estudios durante la mañana para detectar la presen-cia de la “boa puertorriqueña” antes de que cualquier otro tipo de maquinaria pesada llegue al lugar (si se observa alguna, la obra deberá detenerse en un radio de cincuenta (50) pies de la culebra. Se preparará un plan para estimar la cantidad de este tipo de reptil, su captura y traslado a un lugar seguro); notificar a las agencias concernidas de descubrirse remanentes arqueológicos y detener las obras en el área; analizar características del agua entre el estua-rio y la laguna durante un año antes y un año después de comenzada la operación, y tomar medidas para evitar la erosión del terreno.
*758XI
Es evidente que el proyecto propuesto por la Autoridad es integrado e incluye entre sus componentes principales la toma de agua y la tubería de transmisión de agua potable. La única razón para continuar la suspensión, aun-que sea parcial, es que la mayoría ha estimado que proba-blemente la aprobación de la consulta de ubicación no cum-plió con todos los trámites legales y administrativos dispuestos por las leyes y los reglamentos aplicables. Ante esa disyuntiva, la paralización parcial sólo puede interpre-tarse como que no está segura de su ilegalidad.
Los señalamientos de error de Misión Industrial contra la aprobación de la consulta de ubicación van dirigidos a la generalidad de la acción administrativa: su concepción como alternativa para suplir los abastos de agua de la Costa Norte, la aprobación de permisos y la evaluación del impacto ambiental de la totalidad del proyecto. No es posi-ble ordenar remedios a medias; el Tribunal estaba obligado a escoger entre dos (2) alternativas decisorias: paralizarlo o no.
El impacto económico directo sobre la Autoridad, por la paralización aún parcial de la obra, independientemente de la certeza de la cuantía, es cuando menos estimable en miles de dólares diarios. También es claro que cualquier demora en la construcción y funcionamiento del Supé-racueducto afectará la viabilidad y el desarrollo de proyec-tos de viviendas y otros desarrollos que dependerán de su operación.

Desde la psicodinámica judicial estamos persuadidos de que el fenómeno histórico, cultural, económico, social, am-biental y laboral que resume la complejidad del Superacue-ducto, podemos expresarlo del modo siguiente: para quienes defienden el ambiente, una medida inútil y costosa para resolver el problema de abastos de agua, que conlleva grave daño ecológico a la zona norte de la isla; para el pescador, un cambio dramático en su entorno natural; para los supli-dores y el constructor, un reto técnico a la par que un gran 
*759
beneficio económico; para el obrero, su trabajo y fuente de ingresos; para la Autoridad, una forma de resolver el gran problema de abasto de aguas; para el Primer Ejecutivo, la solución a los reclamos de la ciudadanía, y para el ciuda-dano común que carece de agua potable, la esperanza de que finalmente tendrá disponible el preciado líquido, ele-mento vital.

El Tribunal de Circuito de Apelaciones erró al decretar la paralización de su construcción.
— O —

 “...el único elemento que no puede ser reproducido por métodos científicos es, el agua. El agua es vida, pero de lo que muchos seres humanos no tienen conciencia es, que fuera de nuestro planeta no existe agua. Que aún tan cerca como en la estratosfera, no hay agua. Pienso la maravilla que es el hecho de que la misma agua que existía en el Paleolítico sea la misma agua que vemos y tomamos ahora, cargada de tiempo y de historia, la misma siempre, pero otra.” (Enfasis suplido.) I. Ochart, El Libro del Agua, (Mensaje de la autora), 1996, pág. 17.


 Desde el punto de vista práctico, la decisión mayoritaria que autoriza la construcción de la instalación de la extensa tubería a través de los distintos munici-pios —elemento integral de sus componentes, cuyo costo asciende a varios millones de dólares— equivale, de facto, a un endoso de que el Superacueducto de la Costa Norte (en adelante el Superacueducto) se podrá construir.


 La metodología diseño-construcción tiene el efecto de que el dueño de la obra contrata de forma simultánea el diseño y la construcción de la obra para crear una economía de tiempo y costo, contrario al método tradicional que consiste en contratar el diseño y ejecutarlo antes de contratar la construcción. Se le requirió, además, a la Autoridad de Acueductos y Alcantarillados (en adelante Autoridad) que considerara los comentarios de la ciudadanía y los incorporara mediante un addendum a la Declaración Final de Impacto Ambiental, según requiere la See. 5.5.6.1 del Regla-mento sobre Declaraciones de Impacto Ambiental Núm. 3106 de 4 de junio de 1984, Junta de Calidad Ambiental, pág. 27.


 El método “proactivo” consiste en anticipar problemas o requisitos futuros, en vez de reaccionar a ellos una vez se manifiestan. O sea, se preparan todos los estudios antes de que le sean solicitados.


 Una de las características en la burocracia gubernamental de la obra pública ■ — invariable a lo largo de muchísimos años— ha sido el desfase entre la etapa de planificación y su realización. Esta demora provoca la prolongación de las necesida-des que se pretenden atender o que las obras se tomen obsoletas cuando van a utilizarse.
Los métodos diseño-construcción (fast-track) y proactivo intentan superar estos escollos inherentes de los métodos tradicionales de implementación de obras públicas. Se originaron en la Orden Ejecutiva Núm. OE-1992-10 de 24 de febrero de 1992, del entonces Gobernador Hon. Rafael Hernández Colón. Ésta enfatizó la nece-sidad de acelerar la construcción y el desarrollo de la obra pública y estableció me-canismos para expeditar los proyectos de construcción. Sus propósitos de entonces son los mismos que entraña hoy el método fast-track; a saber: acelerar el proceso de construcción a través de la coordinación de esfuerzos de las distintas agencias me-diante la creación de la Oficina de Expeditación de Proyectos de Construcción, un Consejo Interagencial de Expedición de Proyectos de Construcción y un Comité de Alta Gerencia Técnica para Expeditar los Proyectos de Construcción.
*716Esta oficina, entonces creada, recomendó: (a) dividir los proyectos por fases (método que implica adelantar la consideración de aquellas fases del proyecto que no confrontan problemas con la obtención de permisos o endosos u otras restricciones significativas); (b) adoptar el método de fast-tracking para aquellos proyectos cuya naturaleza lo permita, y (c) acelerar el proceso de substracción que se sigue en el desarrollo de la obra pública, consistente con las leyes y con los reglamentos aplicables.
Si bien la Orden Ejecutiva Núm.1992-10 expiró por sus propios términos el 2 de enero de 1993, la administración siguiente adoptó la misma filosofía y su metodología. Ejemplo: el manejo interagencial del Superacueducto. Para el proceso de su evaluación se coordinó en el Sub-Comité de Privatización del Gobierno el ca-lendario a seguirse por las diferentes agencias implicadas A estos efectos, se prepa-raron varios flujogramas y las agencias encargadas de evaluar el proyecto estable-cieron las fechas cuando terminarían su función y se coordinaron las fechas de presentación de solicitudes conforme a los requisitos legales. Así, la preparación de la Declaración Preliminar de Impacto Ambiental (en adelante DIA-P) precedía su pre-sentación, que a su vez precedía su evaluación por parte de las agencias y la cele-bración de vistas públicas. La evaluación de la DIA por parte de la Junta de Calidad Ambiental se hizo antes de la evaluación de la Consulta de Ubicación, como lo dis-pone el reglamento aplicable. Este calendario podía variar de acuerdo con lo que aconteciera durante el proceso.
Este método —lo mismo que el proactivo— aunque conlleva riesgos inherentes en cuanto a costos y potencial, por sí no es ilegal. No existe fundamento jurídico para descartarlo, ni debemos entorpecer su uso.


 Adelantamos que, antes de aprobar la Consulta de Ubicación, la Autoridad preparó y presentó una DIA-P ante la Junta de Calidad Ambiental con relación al Superacueducto. La DIA-P fue circulada entre numerosas agencias gubernamentales concernidas y, entre ellas, el Departamento de Recursos Naturales intervino activa-mente en el procedimiento y formuló detalladamente sus observaciones, señalamien-tos y críticas a los borradores de la DIA-P, (Apéndice, pág. 326). La DIA-P fue puesta a disposición del público y se ordenó la celebración de vistas públicas el 22 y 25 de marzo de 1996. Durante las vistas declararon el Ing. Félix Aponte Ortiz, Dr. Neftalí García Martínez, Jorge Fernández Porto a nombre de Misión Industrial; José Rivera Santana, a nombre de Ciudadanos en Defensa del Agua, Aire y Tierra, entre otros. Estos deponentes se expresaron en contra de la construcción del Superacueducto y la esencia de sus comentarios fueron recogidos en la DIA. El 20 de mayo la Junta de Calidad Ambiental emitió una resolución para certificar que la DIA preparada por la Autoridad cumplía con los requisitos establecidos por la Ley sobre Política Pública Ambiental, Ley Núm. 9 de 18 de junio de 1970, según enmendada, 12 L.P.R.A. see. 1121 et sea.


 Los días 18, 19, 22 y 26 de diciembre de 1995 se celebraron vistas públicas ante la Junta de Planificación. El 5 de julio de 1996 se aprobó la Consulta de Ubica-ción; sin embargo, se presentó una reconsideración por parte de Productores de Agre-gados, Inc. el 23 de julio. A su vez, la Autoridad solicitó que se corrigiera la Deter-minación de Hecho Núm. 36 de la Junta de Planificación en cuanto al ancho de quince (15) metros de la servidumbre en el corredor de cincuenta (50) metros en que se instalará la tubería. El 7 de agosto la Junta se reafirmó en su aprobación de la Consulta de Ubicación y corrigió su Determinación de Hecho Núm. 36, según solicitado. El 6 y 7 de agosto se presentaron mociones de reconsideración por Misión Industrial y el Ing. Elias Rodríguez, respectivamente. El 12 de agosto el Comité Defensores de la Salud de la Comunidad de Río Arriba y residentes formularon su oposición a la Consulta. La Junta de Planificación denegó estas solicitudes de reconsideración.


 El 5 de marzo de 1997 la Junta de Planificación informó al tribunal que esa transcripción tardaría, como mínimo, de tres (3) a cuatro (4) semanas. Indicó, ade-más, que elevaría el expediente original del caso en el término de una semana.


 Al respecto, la Junta de Planificación inició el proceso de vistas públicas (18, 19, 22 y 26 de diciembre de 1995) con anterioridad a que se aprobara la DIA por la Junta de Calidad Ambiental (20 de mayo de 1996). Sin embargo, debemos despejar toda confusión. Es un dato no contradicho que la Junta de Planificación evaluó la *723DIA presentada por la Autoridad haciéndola formar parte integral de su resolución sobre la Consulta de Ubicación. Como demostraremos más adelante, la Junta de Planificación realizó un concienzudo análisis del impacto ambiental del Superacue-ducto, a base de los comentarios y recomendaciones recogidos en la DIA. Por otro lado, la Autoridad cumplió con la Sec. 4.03 del Reglamento para Procedimientos Adjudicativos de la Junta de Planificación (revisado) Núm. 5244 de 21 de marzo de 1995, Oficina del Gobernador, pág. 4.5, en evidenciar, mediante certificación, que se había realizado una DIA del proyecto propuesto. Es menester aclarar que la DIA por la Junta de Calidad Ambiental, aunque puede ser tramitada a la vez con la Consulta de Ubicación, su aprobación deberá anteceder la autorización de la Consulta por la Junta de Planificación.


 La Sec. 10.00 del Reglamento de Procesos Adjudicativos, supra, pág. 10.1, establece que el proponente de la consulta autorizada, final y firme, deberá presentar ante la Administración de Reglamentos y Permisos (en adelante A.R.Pe.) la próxima etapa correspondiente, es decir, la solicitud del permiso de construcción. Este requi-sito es comprensible y responde a un enfoque práctico y de economía en los recursos oficinescos. Evita que A.R.Pe. invierta y use sus recursos, evaluando un permiso para una obra cuya autorización inicial está en suspenso. No podemos olvidar que A.R.Pe. es una de las agencias con mayor volumen de trabajo debido a su injerencia en la concesión de permisos e investigaciones administrativas relacionadas con la indus-tria de la construcción. Como la Autoridad fue dispensada de la presentación de planos y obtención de permisos de construcción para acueductos ante A.R.Pe., ese trámite reglamentario resulta inaplicable.


 Ley Núm. 136 de 3 de junio de 1976, según enmendada, 12 L.P.R.A. see. 1501 et seq., denominada Ley para la Conservación, el Desarrollo y Uso de los Re-cursos de Agua de Puerto Rico.


 Aprobado el 30 de diciembre de 1992.


 En estricta cronología, dos (2) días antes de la Junta de Planificación apro-bar la Consulta de Ubicación, lo cual responde al método proactivo.


 Véase, además, 23 L.P.R.A. sec. 62b(t), donde el concepto “terreno” incluye tanto tierra como agua.


 Específicamente argumentan que la Junta de Planificación no tomó en con-sideración sus efectos sobre el estuario del Río Grande de Arecibo, el impacto de la toma de agua en los niveles de la represa Dos Bocas y Caonillas, el impacto sobre los mogotes, las especies en peligro de extinción y el impacto de la excavación de tierra para hacer la laguna de retención.


 La DIA-P incluirá una evaluación de los efectos primarios y secundarios, positivos o negativos, del proyecto propuesto, sobre aspectos ambientales: el bienes-tar y salud humana, el uso de terrenos, la infraestructura, la calidad del aire y agua, los minerales económicos, la flora, la fauna, los suelos, las áreas inundables, las especies amenazadas o en peligro de extinción, los niveles de sonido, las áreas de valor histórico, arqueológico o estético. Sec. 5.3.6(a) del Reglamento sobre Declara-ciones de Impacto Ambiental Núm. 3106 de 4 de junio de 1984, Junta de Calidad Ambiental, pág. 20.


 Exponemos los comentarios más sobresalientes de las agencias en cuanto al ámbito ambiental:

U.S. Environmental Protection Agency (EPA)

Concluye que se impactarán aproximadamente 3.73 acres de humedales, la ma-yoría en veintiséis (26) humedales a través de los segmentos localizados en el corre-dor de tuberías. La EPA sostiene que la construcción de la tubería no afectará signi-ficativamente la hidrología de las áreas de humedales ya que la Autoridad restaurará la elevación original de estas áreas una vez completada la construcción. El único impacto permanente a los humedales será de 0.4 acres debido a la construcción de la toma de agua y la laguna de retención.
Sobre el Río Grande de Arecibo, concluye que habrá un impacto secundario sustancial corriente abajo (down stream) del estuario ocasionado por la laguna de retención y la toma de agua. Entiende que la extracción de agua resultará en una alteración sustancial en la calidad del recurso de agua. Recomienda que el Cuerpo de Ingenieros del Ejército de los Estados Unidos condicione su permiso a que la Auto-ridad prepare un estudio detallado del efecto de la extracción en la calidad de agua.
*741Refleja una preocupación sobre el hecho de que el corredor de las líneas de transmisión de agua pasarán por el Vega Alta Public Supply Wells Superfund Site y podría provocar una interferencia con sus actividades. Se le solicita a la Autoridad mantener informado a la EPA sobre la construcción del Superacueducto en Vega Alta para evitar cualquier interferencia con las actividades de limpieza del Superfund en ese lugar.

Servicio Federal de Pesca y Vida Silvestre (U.S.F.W.S.):

Los comentarios del U.S.F.W.S. van dirigidos a su interés primordial en cuanto al impacto del Superacueducto en el estuario del Río Grande de Arecibo y sobre los animales en peligro de extinción a lo largo de la ruta donde será colocada la tubería.
En específico entiende que los estudios realizados por la Autoridad no sostienen la propuesta de un flujo mínimo necesario en el río de 10 MGD para sostener el estuario. Tampoco se garantiza cómo se podrá mantener este flujo mínimo. Por otro lado, existe preocupación con la posible sedimentación de las reservas de Dos Bocas y Caonillas.
Recomienda que se le realice el monitoreo continuo del flujo; que se flexibilice la cantidad que vaya a ser extraída del río en épocas de bajo flujo, siendo esta flexibi-lidad posible puesto que el Superacueducto será integrado con recursos de otras fuentes como lo son Carraízo y La Plata.
En cuanto a las especies amenazadas o en peligro, señala que afectará la boa puertorriqueña (Epicrates inornatus), y del reino vegetal, las plantas siguientes: palo de Ramón (Bañara vanderbiltii, Buxus vahlii, Daphnopsis helleriana); palma de ma-naes (Calyptronoma rivalis, Chamaecrista glandulosa, var. mirabilis); palo de nigua (Cornutia obovata, Myrcia paganii); palo de rosa (Ottoschulzia rhodoxylon, Schoepfia arenaria), y erubia (Solanum drymophilum, Tectaria estremerana).
Sostiene, además, que la Autoridad no ha brindado información específica sobre las especies que serán adversamente afectadas. Recomienda la realización de censos para identificar las especies amenazadas, el impacto a su hábitat y para desarrollar medidas para reducir dicho impacto. Reconoce, sin embargo, que dichos censos están siendo llevados a cabo.
Sobre la pesca deportiva, concluye la agencia que es posible que la extracción de agua afecte ciertas especies marinas utilizadas para la pesca deportiva. Recomienda que se consulte a la División Marina (DIVER) para determinar el impacto en las reservas de Dos Bocas y Caonillas de las reglas operacionales en dichos cuerpos de agua ocasionados por el Superacueducto.

Carta de 3 de julio de 1995 de Ramón A. Maíz, Administrador de A.R.Pe., diri-gida a Emilio Colón

A.R.Pe. establece que no comentaron sobre la DIA-P por ser una agencia regu-ladora que adjudica proyectos. Sin embargo, le informa a la Autoridad que para la etapa de los planos de construcción a ser sometidos a dicha agencia, el proyecto debe cumplir con la Ley sobre Política Pública Ambiental y que cuente con una Consulta de Ubicación de la Junta de Planificación.
*742Aclaró que la Autoridad está exenta de someter para su aprobación planos de construcción y proyectos de transacción y de segregación de terrenos ante A.R.Pe., según la Resolución JPE-14 de 30 de agosto de 1973 y 2 de marzo de 1983. Sin embargo, deberá entregar a A.R.Pe. copia de los planos de construcción, copia de estimados de construcción, de estudios técnicos realizados y copia de la solicitud de permiso de construcción.
Recomendó, además, que en los terrenos clasificados como inundables se cons-tituyan servidumbres de paso sin tener que adquirir los terrenos. En cambio, deberá cumplir con las Secs. 6.03 y 11.02 del Reglamento de Planificación Núm. 13, supra.
Por último, endosó totalmente el Superacueducto.

Carta de 31 de julio de 1996 de la Autoridad al U.S.F.W.S.

Se refiere al acuerdo entre la Autoridad y el U.S.F.W.S. respecto a la disposición final del material extraído durante la construcción de la laguna de retención. El acuerdo dispone que dicho material será usado para rellenar el área circundante de una colina adyacente. El material a ser depositado no excederá los cuarenta (40) metros sobre el nivel del mar. Además, el área que sea rellenada será reforestada con plantas y árboles típicos del área de los “mogotes”. Los árboles a ser plantados serán escogidos de una lista recomendada por el U.S.F.W.S.

Acuerdo pragmático entre el Cuerpo de Ingenieros del Ejército, el Consejo Asesor sobre Preservación Histórica, Oficina de Preservación Histórica de P.R. y el Instituto de Cultura de P.R.

Se acordó que la Autoridad proveerá al Cuerpo de Ingenieros del Ejército de los Estados Unidos, Oficina de Preservación Histórica de Puerto Rico e Instituto de Cultura Puertorriqueña, copias de la ruta y área de impacto del Superacueducto; la Autoridad notificará treinta (30) días antes a estas agencias sobre cambios en el plan de diseño; se fijaron las áreas de posible efecto sobre recursos culturales; se estable-cieron planes de mitigación de efectos sobre los recursos culturales y yacimientos arqueológicos, y el procedimiento de recuperación de restos humanos.

Carta de la Junta de Calidad Ambiental referente a la Certificación de Calidad de Agua de 13 de agosto de 1996

Se evalúan los efectos sobre humedales, cauces de ríos y corrientes de agua. Se le requiere a la Autoridad restaurar a su estado natural todos los humedales impac-tados y los cauces de ríos y corrientes. La tubería será instalada a una profundidad de 4 — 1/2 pies. La construcción de la toma resultará en el relleno de 0.8 acres de agua equivalente a 3,100 metros cúbicos de relleno, consistente en concreto y piedra. Se certifica que existe una seguridad razonable de que el proyecto no causará violacio-nes a los estándares de calidad de agua aplicables si se cumple con lo siguiente:
*743“PARAMETRO Limitación
Sólidos Suspendidos Coloidales o Sedimentables Los sólidos provenientes de las obras o sus desperdicios no deberán ocasionar asentamientos, o ser nocivos a aquellos usos específicos de las aguas.
Aceite y Grasa Las aguas de Puerto Rico deberán estar substancialmente libres de aceites y grasas flotantes no derivados del petróleo, así como de aceites y grasas derivados del petróleo.
Oxígeno Disuelto Contendrá no menos de 5.0 mg/1 excepto cuando causas naturales ocasionen una depresión en este valor.
PH Deberá siempre permanecer entre 6.0 y 9.0 excepto cuando fenómenos naturales ocasionen que el valor de pH salga fuera de este rango.
Color No excederá 15 unidades de acuerdo con los estándares colorimétricos del estándar plantino-cobalto, excepto a causas naturales. Disponiéndose que, en casos donde el cuerpo de agua normalmente excede este valor, se podrá utilizar el mecanismo provisto bajo la Sección 6.10 del Reglamento de Estándares de Calidad de Agua para desarrollar criterios de sitio específico.
Turbiedad No excederá 50 unidades nefelométricas de turbiedad (NTU).
Sulfatos No excederá 250 mg/1.
Agentes Tensoactivos como Sustancias Reactivas con Axul de Metileno No excederá 100 ug/1.

Condiciones Especiales

1. La Junta de Calidad Ambiental (JCA) al emitir este Certificado de Calidad de Agua (CCA), no releva al solicitante, la Autoridad de Acueductos y Alcantarillados, de su responsabilidad de obtener permisos y lo autorizaciones adicionales de la JCA, según requerido por la Ley. La emisión del CCAno puede considerarse como una autorización para llevar a cabo actividades que no estén específicamente cubiertas en el CCA.
2. La Autoridad de Acueductos y Alcantarillados deberá:
a) Implantar un programa de monitoria en el estuario del Río Grande de Are-cibo para los siguientes parámetros: oxígeno disuelto, salinidad, temperatura, pH, COD, BOD y medidas continuas de flujo.
Un informe sobre los procedimientos de dicho programa de monitoria deberá ser sometido noventa (90) días a partir de la Fecha de Efectividad del Permiso
*744(FEP) emitido por el Cuerpo de Ingenieros para la aprobación de esta Junta. Dicho informe deberá incluir, pero no limitarse a lo siguiente:
(1) Identificación de la organización responsable de realizar el muestreo.
(2) Descripción detallada de la metodología a ser utilizada en la realiza-ción del muestreo, incluyendo equipo, recolección de muestras y métodos de análisis.
(3) Diagrama esquemático que indique los puntos de muestreo.
(4) Plan de control y aseguramiento de calidad que incluya el muestreo de campo y análisis de laboratorio.
b) Tomar las medidas necesarias para evitar que los causes de cuerpos de agua y áreas ribereñas sean afectadas durante el proceso de construcción por el movimiento de maquinaria, equipo pesado o vehicular.
c) Tomar las medidas de control necesarias para evitar violaciones a los estándares de calidad de agua aplicables a los cuerpos de agua afectados durante la etapa de construcción.
d) Tomar las medidas necesarias para evitar que residuos de sustancias orgánicas, tales como: aceites, combustibles u otras sustancias químicas puedan ganar acceso a un cuerpo de agua.
e) Tomar las medidas necesarias para satisfacer los requerimientos o re-comendaciones del Servicio Federal de Pesca y Vida Silvestre referentes a este proyecto.
f) Obtener de esta Junta la aprobación de un Plan para el Control de Erosión y Sedimentación (CES).
g) En el caso de la instalación de algún tanque para el almacenamiento de combustible (diesel, etc.), se deberá someter a la División de Permisos e Ingeniería del Negociado de Control de Calidad de Agua un Plan de Emer-gencias, a tenor con el Artículo 11, Inciso 14 de la Ley sobre Política Pú-blica Ambiental, Ley Núm. 9 de 18 de junio de 1970, según enmendada, y la Sección 6.5 del Reglamento de Estándares de Calidad de Agua para prevenir y controlar derrames.
h) Obtener las aprobaciones federales y estatales pertinentes previo a la disposición final de los desperdicios sólidos (material excavado o demolido, remoción de la capa vegetal, etc.) generados por el proyecto de referencia. Además, deberán requerir al contratista la implementación de un Plan de Control de Desperdicios Sólidos (DS-3) de acuerdo a las Normas y Regla-mentos aplicables de la JCA.
i) Someter el Informe de Ingeniería, Planos y Especificaciones del sistema de tratamiento de cienos de la planta de tratamiento de agua para la de-bida evaluación y aprobación de la División de Permisos e Ingeniería del Area de Calidad de Agua.
j) Solicitar y obtener un Permiso Federal de Descarga ‘NPDES’ de la Agen-cia Federal para la Protección Ambiental (APA) para la descarga de los desperdicios líquidos tratados, provenientes del sistema de tratamiento de cienos de la planta de tratamiento de agua. Esta solicitud deberá ser so-metida a la APA por lo menos 180 días antes de comenzar dicha descarga y no se podrá realizar descarga alguna hasta que se obtenga el PERMISO *745FINAL de descarga ‘NPDES’. Copia de dicha solicitud deberá ser sometida a la JCA.
k) En el caso de que se utilicen sistemas de inyección subterránea tales como: (1) pozos sépticos, (2) trincheras, (3) lechos de percolación, etc. para la disposición de las aguas usadas generadas por la planta de tratamiento de agua, deberán solicitar y obtener los correspondientes permisos para la construcción y operación de dichos sistemas a tenor con el Reglamento para el Control de la Inyección Subterránea y el Reglamento para la Cer-tificación de Planos y Documentos ante la Junta de Calidad Ambiental.
l) Para la descarga de aguas de escorrentía asociadas a la construcción del Superacueducto de la Costa Norte, deberán solicitar y obtener de la Agen-cia Federal para la Protección Ambiental un permiso ‘NPDES’ de acuerdo al Código Federal de Reglamentación Núm. 40, Sección 122.26(b)(14)(X).
m) Obtener un permiso de construcción de una fuente de emisión, según la Regla 203 del Reglamento para el Control de la Contaminación Atmosfé-rica vigente.
n) En el caso de que durante la etapa de construcción se encuentre algún hallazgo histórico o arqueológico, deberán detener las obras e informar inmediatamente al Instituto de Cultura Puertorriqueña y a.la Oficina Es-tatal de Preservación Histórica.
3. Las limitaciones y condiciones especiales establecidas en este CCA en-trarán en vigencia a partir de la FEP emitido por el Cuerpo de Ingenieros y expirará en FEP + 5 años. El mismo podrá ser renovado, a solicitud del peticio-nario, conforme a las Reglas y Reglamentos Aplicables a la fecha de radicación de la nueva solicitud.
4. Las condiciones de este CCA son consideradas cada una independien-temente de las demás. Por lo tanto, si la aplicabilidad de cualquier condición de este CCA quedara sin efecto debido a cualquier circunstancia, las restantes condiciones no se verán afectadas.
5. La Autoridad de Acueductos y Alcantarillados, deberá cumpbr con las condiciones especiales antes mencionadas. De no hacerlo así, el CCA concedido por la JCA será nulo inmediatamente.” Tabla A-l, Caso Núm. CC-97-116, págs. 329-332.
Condiciones impuestas por el Cuerpo de Ingenieros del Ejército de los Estados Unidos al emitir el permiso y autorización de construcción del Superacueducto I Condiciones Generales
1. La fecha máxima para terminar el proyecto será el 3 de septiembre de 2001.
2. Si se descubre algún objeto de valor arqueológico o histórico, se tiene que notificar inmediatamente al Cuerpo de Ingenieros, quien coordinará con las agencias federales para tomar las medidas pertinentes.
3. La Autoridad cumplirá con las condiciones impuestas en cuanto a la calidad del agua.
*7464.La Autoridad permitirá la inspección, por parte del Cuerpo de Ingenieros, en cualquier momento para asegurar el cumplimiento de las condiciones de este permiso.
II Condiciones Especiales
1. Los humedales deberán restituirse a su condición original, excepto las áreas en que habrá de ubicarse las estructuras y la laguna de retención.
2. Luego de la construcción, se permite la excavación de humedales y las ribe-ras para su reparación, previa notificación al Cuerpo de Ingenieros. Terminadas las reparaciones, se restaurarán las áreas afectadas, dentro de 15 días de concluida la labor.
3. La Autoridad deberá obtener un permiso del Programa Nacional para la Eliminación de Descargas de Contaminantes (National Pollutant Discharge Elimination System), o una excepción de la planta de tratamiento de agua antes de co-menzar la construcción de la toma de agua.
4. La Autoridad asegurará el flujo mínimo de 20 millones de galones al día por la estación de aforo (stage gauge station) de Cambalache.
5. La Autoridad llevará un registro del flujo de agua y proveerá un informe mensual al Cuerpo de Ingenieros, Servicio Federal de Pesca y Vida Silvestre (US-FWS), ANER y Agencia de Protección Ambiental (EPA).
6. La estación de aforo (stage gauge station) se calibrará por seis meses.
7. Conducirá estudios para determinar potenciales cambios en la calidad del agua del estuario y para determinar el flujo mínimo requerido para conservar el sistema del estuario.
8. En época en que no haya sequía, se asegurará que el nivel de agua del lago Dos Bocas no disminuya más de 10 pies, por causa del suministro del agua del Superacueducto.
9. La altura del material extraído del área no excederá de 40 metros del nivel del mar y se tendrá que reforestar el área con especies típicas de la vegetación en terrenos de piedra caliza.
10. La Autoridad llevará a cabo un censo de la Boa enfocado en terrenos, rocas y árboles que puedan ser utilizados por la boa. Se llevará a cabo entre 5:00 a 7:30 a.m. del día cuando se vaya a llevar el equipo pesado al área.
(a) de encontrarse alguna boa, se detendrá toda actividad a cincuenta (50) pies del hallazgo y se trasladará la Boa a un área fuera de la zona de construcción.
(b) se preparará un protocolo para el censo, la captura de la boa, así como del lugar a trasladarse.
(c) se preparará un informe resumiendo el censo, observaciones, captura y re-localización de la Boa y se remitirá dentro de sesenta (60) días de haber completado el censo.
11. La Autoridad implementará y conservará en todo tiempo la mejor práctica de control de erosión para prevenir la sedimentación.
12. Las áreas adyacentes a las áreas de construcción permitidas no podrán dañarse por los equipos utilizados en la construcción.
13. Se tiene que proveer un plano de la laguna de retención y de la estructura para decantar la descarga (decant discharge structure) y la certificación de la obra según construida (completed as-built certification form).


 La sección 20.00 del citado documento provee para “aumentar y mejorar la infraestructura de distribución de agua potable dirigido a la interconexión de los sistemas y la integración del mismo en áreas donde sea factible”.


 Según Misión Industrial, los terrenos cultivables que habrán de ser usados son alrededor de cuatrocientas (400) cuerdas.


 Durante los foros administrativos depusieron, entre otros: Misión Industrial, Inc.; Dr. Neftalí García; Ing. Félix Aponte Ortiz; Comité Defensores Salud Co-munidad Río Arriba, y Ciudadanos en Defensa del Agua, Aire y Tierra.


 En específico, el Cuerpo de Ingenieros del Ejército de Estados Unidos, el Servicio Federal de Pesca y Vida Silvestre, la Junta de Calidad Ambiental y el De-partamento de Recursos Naturales y Ambientales.